STOCKHOLDERS' AGREEMENT

THIS STOCKHOLDERS' AGREEMENT (this "Agreement") is made as of __________, 2001
by and among United Artists Theatre Company, a Delaware corporation (the
"Company"), The Anschutz Corporation, a Delaware corporation ("TAC"), and the
Lenders Group (as defined herein), and shall be binding upon and inure to the
benefit of any individual or Person (as defined herein) owning Shares (as
defined herein) that were received in connection with the exercise of any option
or any incentive stock award granted under a compensatory benefit plan of the
Company or its subsidiaries or the exercise of Convertible Securities (as
defined herein) (collectively, the "Additional Stockholders").  Each of the
parties to this Agreement (other than the Company) and any other Person who
shall become a party or agree to be bound by the terms of this Agreement after
the date hereof is referred to collectively as the "Stockholders."

RECITALS

WHEREAS, on September 5, 2000, the Company and certain affiliates and
subsidiaries (collectively, the "Debtors") filed petitions for reorganization
relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C.
Section 101-1330 (the "Bankruptcy Code"), in the United States Bankruptcy Court
for the District of Delaware (the "Bankruptcy Court"); and

WHEREAS, on or about January 22, 2001, the Bankruptcy Court entered under
Bankruptcy Code Section 1129 an order (the "Confirmation Order") confirming the
Joint Plan of Reorganization (the "Plan"), proposed by the Debtors; and

WHEREAS, the Confirmation Order has become a final order and is no longer
subject to appeal; and

WHEREAS, the Plan provides that on the Effective Date (as defined herein), TAC
and each member of the Lenders Group will receive newly-issued securities of the
Company of the type and in the amount set forth opposite their respective names
in Appendix A hereto; and

WHEREAS, the Stockholders wish to organize their mutual relationship as the
stockholders of the Company and their participation in the governance of the
Company; and

WHEREAS, the Company has undertaken to comply with all of the terms and
conditions of this Agreement insofar as they relate to the Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:



 

      
      DEFINITIONS

      As used herein, the terms below shall have the following meanings.  Any
      such term, unless the context otherwise requires, may be used in the
      singular or plural, depending upon reference.

      "Additional Stockholders" shall have the meaning ascribed to it in the
      heading.

      "Affiliate" means, as applied to any specified Person, any other Person
      that, directly or indirectly, controls, is controlled by or is under
      common control with such Person.  For purposes of the foregoing,
      "control," when used with respect to any Person, means the possession,
      directly or indirectly, of the power to direct or cause the direction of
      the management or policies of such Person, whether through the ownership
      of voting securities, by contract or otherwise, and the terms "controlled"
      and "controlling" shall have meanings correlative to the foregoing.

      "Agent" means Bank of America, N.A., in its capacity as Administrative
      Agent under the Restructured Bank Credit Agreement (as defined in the
      Plan), and any successor Agent pursuant to the terms of Section 7.22
      hereof.

      "Agent-Related Person" means Bank of America, N.A., any successor Agent,
      together with their respective Affiliates, and their officers, directors,
      employees, agents and attorneys-in-fact of such Persons and Affiliates.

      "Bankruptcy Code" shall have the meaning ascribed to it in the Recitals.

      "Bankruptcy Court" shall have the meaning ascribed to it in the Recitals.

      "Beneficially Own" shall have the meaning set forth in Rule 13d-3 of the
      Rules of the Securities and Exchange Commission and the Exchange Act.  For
      the avoidance of doubt, this meaning shall apply whether or not the
      Company is subject to the reporting requirements of the Exchange Act.

      "Board of Directors" or "Board" means the board of directors of the
      Company.

      "By-Laws" means the by-laws of the Company, as amended from time to time.

      "Certificate of Incorporation" means the Company's First Amended and
      Restated Certificate of Incorporation as filed with the Delaware Secretary
      of State on ___________, 2001.

      "Change of Control" means any transaction (whether by merger,
      consolidation, sale of assets or otherwise), or series of related
      transactions within a six (6) month period, pursuant to which TAC and its
      Affiliates (as a group) cease to Beneficially Own at least 25% of the
      issued and outstanding shares of capital stock of the Company having the
      right to vote (in the aggregate).  For the avoidance of doubt, voting
      shares shall include, without limitation, the Common Stock and the
      Series A Convertible Preferred Stock, but shall exclude any Warrants and
      other non-voting Convertible Securities that have not been exercised into
      shares of Common Stock.

      "Common Stock" means the Company's common stock, par value $0.01 per
      share.

      "Confirmation Order" shall have the meaning ascribed to it in the
      Recitals.

      "Convertible Securities" shall mean any evidences of indebtedness, shares,
      options, warrants or other securities convertible into, or exchangeable
      for, capital stock of the Company.

      "Debtors" shall have the meaning ascribed to it in the Recitals.

      "Demand Request" shall have the meaning ascribed in Section 3.1(a).

      "Effective Date" means the date on which the Plan becomes effective.

      "Exchange Act" shall mean the U.S. Securities Exchange Act of 1934, as
      amended.

      "Expiration Date" shall have the meaning ascribed to it in Section 2.2(d).

      "Expiring Nominee" shall have the meaning ascribed to it in Section
      2.3(c).

      "Form S-3" means such form under the Securities Act as in effect on the
      date hereof or any registration form under the Securities Act subsequently
      adopted by the SEC that permits inclusion or incorporation of substantial
      information by reference to other documents filed by the Company with the
      SEC.

      "GAAP" means U.S. generally accepted accounting principles.

      "Holder" means any person owning or having the right to acquire
      Registrable Securities or any permitted assignee thereof.

      "Initial Offering" means the closing of an underwritten public offering of
      Common Stock by the Company after which the Common Stock is listed on a
      national securities exchange or admitted for quotation on the NASDAQ
      National Market (or any successor thereto).

      "Initiating Holder" shall have the meaning ascribed to it in Section
      3.1(a).

      "Last Transaction" shall have the meaning ascribed to it in Section
      4.2(b).

      "Lenders Group" means the entities identified on Schedule I attached
      hereto (which schedule shall be amended from time to time only to
      eliminate an entity or entities thereon in the event of a permissible
      assignment pursuant to the terms of this Agreement), collectively.

      "Majority in Interest of the Lenders Group" means members of the Lenders
      Group holding of a majority of the shares of Common Stock then owned by
      all of the members of the Lenders Group.

      "Offer" shall have the meaning ascribed to it in Section 4.1(b)(iv).

      "Offer Letter" shall have the meaning ascribed to it in Section 4.1(b).

      "Offered Shares" shall have the meaning ascribed to it in Section
      4.1(b)(iv).

      "Offering Stockholder" shall have the meaning ascribed to it in Section
      4.1(b).

      "Option" means rights, options or warrants to subscribe for, purchase or
      otherwise acquire either Common Stock or Convertible Securities.

      "Permitted Transfer" means any (a) pledge of Shares made by a Stockholder
      pursuant to a bona fide loan transaction which creates a mere security
      interest, (b) any Transfer to the Company pursuant to a written agreement
      between the Company and a Stockholder providing for the right of such
      repurchase, (c) any Transfer to an Affiliate of TAC, or (d) any Transfer
      by any Additional Stockholder that is an individual pursuant to the
      applicable laws of descent and distribution or among such Additional
      Stockholder's family, spouse, spouse's family and descendants (whether
      natural or adopted) and any trust solely for the benefit of such
      Additional Stockholder and/or his or her family, spouse, spouse's family
      and/or descendants.

      "Person" means an individual, corporation, partnership, limited liability
      company, association, trust or other entity or organization, including a
      government or political subdivision or an agency or instrumentality
      thereof.

      "Plan" shall have the meaning ascribed to it in the Recitals.

      "Put Shares" shall have the meaning ascribed to it in Section 4.2(b).

      "Register," "registered," and "registration" refer to a registration
      effected by preparing and filing a registration statement or similar
      document in compliance with the Securities Act, and the declaration or
      ordering of effectiveness of such registration statement or document.

      "Registrable Securities" means (i) the Common Stock issued to TAC and the
      Lenders Group pursuant to the Plan, (ii) the Common Stock issuable or
      issued upon conversion of the Series A Convertible Preferred Stock or the
      Warrants issued to TAC pursuant to the Plan, and (iii) any Common Stock of
      the Company issued as (or issuable upon the conversion or exercise of any
      warrant, right or other security that is issued as) a dividend or other
      distribution with respect to, or in exchange for, or in replacement of,
      the Shares referenced in (i) or (ii) above, excluding in all cases,
      however, (I) any Registrable Securities that have been transferred
      (a) other than in compliance with the terms of this Agreement,
      (b) pursuant to a registration statement under the Securities Act covering
      such Registrable Securities that has been declared effective by the SEC,
      (c) in a transaction under Rule 144 (or any successor rule) of the
      Securities Act, or (d) in a transaction exempt from registration under
      11 U.S.C. Section 1145 or (II) any securities that may be sold without
      registration pursuant to 11 U.S.C. Section 1145.

      "Registrable Securities then outstanding" shall be determined by the
      number of shares of Common Stock outstanding that are, and the number of
      shares of Common Stock issuable pursuant to then exercisable or
      Convertible Securities that are, Registrable Securities.

      "Registration Expenses" means all expenses other than underwriting
      discounts and commissions incident to the Company's performance of its
      obligations under or compliance with Sections 3.1, 3.2, and 3.3, including
      (without limitation) all registration, filing and qualification and fees
      (including Blue Sky fees), NASD fees and other fees and expenses
      associated with listing securities on the NASDAQ National Market or an
      exchange, printers' and accounting fees, word processing and duplicating
      fees, messenger and delivery expenses, fees and disbursements of
      underwriters customarily paid by issuers or sellers of securities, fees
      and disbursements of counsel for the Company and the reasonable fees and
      disbursements of one counsel for the selling Holders (which counsel shall
      be selected by the Initiating Holders, if any, and otherwise by a majority
      in interest of the Stockholders participating in such registration).

      "Restructured Bank Credit Facility" means that certain term credit
      facility in the original principal amount of approximately $252,069,405
      provided to the Debtors pursuant to the Plan.

      "Retroactive Tag Along Shares" shall have the meaning ascribed to it in
      Section 4.2(b).

      "Retroactive Tag Along Sale Notice" shall have the meaning ascribed to it
      in Section 4.2(b).

      "SEC" means the U.S. Securities and Exchange Commission.

      "Securities Act" means the U.S. Securities Act of 1933, as amended.

      "Series A Convertible Preferred Stock" means the Company's Series A
      Convertible Preferred Stock, par value $0.01 per share.

      "Shares" means all classes of share capital of the Company, including the
      Common Stock and the Series A Convertible Preferred Stock.

      "Stock Option Plan" shall have the meaning ascribed to it in Section 7.18.

      "Stockholder Nominee" shall have the meaning ascribed to it in
      Section 2.2(a).

      "Stockholders" shall have the meaning ascribed to it in the Heading.

      "Subsidiaries" means all Persons in which the Company owns, directly or
      indirectly, a majority of the voting securities or interests or is a
      general partner or otherwise has the power to control, by agreement or
      otherwise, the management and general business affairs of such other
      Person, including, but not limited to, United Artists Realty Company,
      United Artists Properties I Corp., United Artists Properties II Corp. and
      United Artists Theatre Circuit, Inc.

      "TAC" shall have the meaning ascribed to it in the Heading.

      "TAC Notification Parties" means Michael Bennet (tel.: (303) 299-1267),
      Craig Slater (tel.: (303) 299-1310), Christopher Hunt (tel.: (303)
      299-1508) and Cannon Harvey (tel.:(303) 299-1206), or such other Person(s)
      notified in writing to the Lenders Group by TAC.

      "Transfer" means any direct or indirect sale, assignment, mortgage,
      transfer, pledge, hypothecation or other disposition or transfer.

      "Violation" shall have the meaning ascribed to in Section 3.9(a).

      "Warrants" means an aggregate of 5,600,000 warrants to acquire Common
      Stock at a $10.00 per share strike price for a term of seven (7) years
      issued to TAC and the holders of certain senior subordinated notes of the
      Debtors pursuant to the Plan.

      
      BOARD OF DIRECTORS
      
       1. Board of Directors

      .

      Until the Expiration Date, (i) the Board of Directors will consist of
      seven (7) persons and (ii) all actions to be taken by the Board of
      Directors from time to time will require the affirmative vote of a
      majority of the directors of the Company then in office (except as
      otherwise expressly set forth herein, including, but not limited to,
      Section 7.18 of this Agreement).  Each Stockholder will use all its
      respective best efforts to take or cause to be taken such action as may be
      necessary to effectuate the provisions of this Section 2.1, including,
      without limitation, amending the Company's By-Laws to provide for the
      matters contemplated by this Section 2.1.

 I.   Board Composition.
       a. Until the Expiration Date, subject to Section 2.2(d), (i) TAC will be
          entitled to nominate four (4) persons to serve as directors of the
          Company; (ii) a Majority in Interest of the Lenders Group will be
          entitled to nominate two (2) persons to serve as directors of the
          Company; and (iii) the then-current Chief Executive Officer of the
          Company shall be nominated as a director of the Company.  Each person
          nominated for election of the Company pursuant to Section 2.2(a)(i)
          and (ii), and each person nominated for election as a director of the
          Company in lieu of any such person pursuant to Section 2.3(c) or to
          fill a vacancy on the Board of Directors created by such person
          pursuant to Section 2.4, is referred to herein as a "Stockholder
          Nominee."  It is agreed that, as of the date of this Agreement, the
          initial members of the Board of Directors of the Company shall be the
          persons set forth in Appendix B.
       b. The rights to nominate directors in Section 2.2(a) shall also apply,
          proportionally, to any committees of the Board of Directors, the
          intent being that the Lenders Group shall be entitled to designate
          two-sevenths of the members of each such committee (or such other
          number as shall be as close as practicable to such proportion if the
          number of members of such committee shall be less than seven but in no
          case less than one member).
       c. If the size of the Board of Directors is enlarged, the Stockholders
          agree that the right to nominate additional directors shall be
          proportionate to the number of directors previously nominated by TAC
          and the Lender Group under Section 2.2(a).
       d. Notwithstanding anything to the contrary in this Agreement, the rights
          of the Lenders Group to nominate directors of the Company pursuant to
          Section 2.2(a)(ii) shall automatically expire (the "Expiration Date")
          upon the earlier to occur of the following:  (i) the payment in full
          of any and all principal and interest and other sums due and owing by
          the Company to the Lenders Group under the Restructured Bank Credit
          Facility (as amended from time to time), whether through a refinancing
          or otherwise, (ii) the members of the Lenders Group on the Effective
          Date (in the aggregate) cease to Beneficially Own at least 2,800,000
          shares of Common Stock (as adjusted to reflect stock splits,
          redemptions and similar transactions), or (iii) the termination of
          this Agreement pursuant to Section 7.4(b); provided, however, that if
          any such events occur prior to the second anniversary of the date of
          this Agreement, then the Expiration Date shall be deemed to be the
          second anniversary of the date of this Agreement.  Notwithstanding
          clause (i) above, the rights of the Lenders Group to nominate
          directors of the Company pursuant to Section 2.2(a)(ii) shall
          reinstate automatically (until a subsequent Expiration Date has
          occurred) if the payment referred to in clause (i) (or any portion
          thereof) is recovered from the Lenders Group for any reason under the
          Bankruptcy Code or any other laws relating to the protection of
          creditors generally.
       e. In connection with the Initial Offering, unless otherwise unanimously
          agreed by the Board of Directors, the Company and the Stockholders
          shall take all actions necessary to amend the Certificate of
          Incorporation to provide for cumulative voting from and after the
          effective date of the registration statement relating to the Initial
          Offering.

 II.  Election of Directors.
       a. Each Stockholder agrees to take all actions necessary to cause the
          Stockholder Nominees and the Chief Executive Officer to be elected as
          directors of the Company in any and all elections of directors of the
          Company held during the term of this Agreement and to cause the
          designees of the parties hereto to the committees of the Board of
          Directors of the Company as provided in Section 2.2(b) to be duly
          appointed to such committees.  For the avoidance of doubt, until the
          Expiration Date, TAC agrees to take all actions necessary to cause the
          Stockholder Nominees nominated by the Lenders Group to be elected as
          directors of the Company in any and all elections of directors of the
          Company held during the term of this Agreement and to cause the
          designees of the Lenders Group to the committees of the Board of
          Directors of the Company as provided in Section 2.2(b) to be duly
          appointed to such committees.
       b. Without limiting the generality or effect of Section 2.3(a), each
          Stockholder will vote or cause to be voted for the election of the
          Stockholder Nominees and the Chief Executive Officer to be elected as
          directors of the Company in any and all elections of directors of the
          Company held during the term of this Agreement all Shares entitled to
          vote in such election that such Stockholder has the power to vote or
          in respect of which such Stockholder has the power to direct the
          vote.  For the avoidance of doubt, TAC will vote or cause to be voted
          for the election of the Stockholder Nominees nominated by the Lenders
          Group to be elected as directors of the Company in any and all
          elections of directors of the Company held during the term of this
          Agreement all Shares entitled to vote in such election that TAC has
          the power to vote or in respect of which TAC has the power to direct
          the vote.
       c. Without limiting the generality or effect of Section 2.3(a), at each
          meeting of the stockholders of the Company held during the term of
          this Agreement at which the term of office of any Stockholder Nominee
          or the Chief Executive Officer (an " Expiring Nominee") expires, each
          such Expiring Nominee will be nominated for election to another term
          as a director of the Company and will be included in the slate of
          nominees recommended to Stockholders for election as directors of the
          Company in any proxy statement prepared by or on behalf of the Company
          with respect to such meeting; provided that, if the Stockholder or
          Stockholders that nominated any Expiring Nominee so specify, or any
          Expiring Nominee declines or is unable to accept the nomination,
          another individual designated by the Stockholder or Stockholders that
          nominated such Expiring Nominee, in lieu of such Expiring Nominee,
          will be nominated for election as a director of the Company and will
          be included in the slate of nominees recommended to Stockholders for
          election as directors of the Company in any such proxy statement.
       d. Without limiting any other provision of this Agreement imposing
          obligations on transferees generally, it is expressly agreed that the
          voting and related covenants contained in this Article II shall bind
          any transferee of any Stockholder for the term of this Agreement.

 III. Vacancies.

      Each director will hold his or her office as a director of the Company for
      such term as is provided in the Certificate of Incorporation and By-Laws
      until his or her death, resignation or removal from the Board of Directors
      or until his or her successor has been duly elected and qualified in
      accordance with the provisions of this Agreement, the Certificate of
      Incorporation and By-Laws and applicable law.  If any Stockholder Nominee
      ceases to serve as a director of the Company for any reason during his or
      her term, a nominee for the vacancy resulting therefrom will be notified
      to the Company in writing by the Stockholder or Stockholders that
      nominated such director.  If the Chief Executive Officer is unwilling to
      serve as a director of the Company or ceases to serve or as a director of
      the Company for any reason during his or her term, then a nominee for the
      vacancy arising therefrom will be designated by a majority of the
      remaining members of the Board of Directors after due consultation with
      one another.

 IV.  Removal of Stockholder Nominees.

      If at any time TAC or the Agent, acting at the direction of a Majority in
      Interest of the Lenders Group, as the case may be, shall notify the
      Company in writing of its desire to have removed from the Board of
      Directors, with or without cause, any or all of its Stockholder Nominees,
      each of the Stockholders will, if necessary, subject to all applicable
      requirements of law, use its respective best efforts to take or cause to
      be taken all such action as may be required to remove such Stockholder
      Nominee(s) from the Board of Directors.  Subject to the immediately
      preceding sentence, (i) TAC will not vote or cause to be voted any Shares
      that it has the power to vote or in respect of which it has the power to
      direct the vote for the removal of any Stockholder Nominee nominated by
      the Lenders Group without the prior written consent of a Majority in
      Interest of the Lenders Group and (ii) no Stockholder that is a member of
      the Lenders Group will vote or cause to be voted any Shares that it has
      the power to vote or in respect of which it has the power to direct the
      vote for the removal of any Stockholder Nominee nominated by TAC without
      the prior written consent of TAC.

 V.   Officers of the Company.

      Throughout the term of this Agreement, the selection of any person to
      serve as an officer of the Company shall be approved by a majority of the
      Board of Directors.  The initial Chief Executive Officer and other
      officers of the Company shall be the persons set forth on Appendix B
      attached hereto.

 VI.  Nomination of Directors by Lenders Group.

      Not more than sixty (60) nor less than forty (40) days prior to any Annual
      Meeting of Stockholders of the Company or any special meeting of the
      Stockholders at which (i) the term of office of any Expiring Nominee of
      the Lenders Group expires or (ii) a vacancy in the Board of Directors with
      respect to a Stockholder Nominee of the Lenders Group is to be filled in
      accordance with Section 2.4, the Agent, within five (5) days after having
      received notice of such annual or special meeting from the Company, will
      give written notice to the other members of the Lenders Group of the
      expiration or vacancy and solicit nominations for director of the Company
      from members of the Lenders Group.  Within ten (10) days after receipt of
      such notice, any member of the Lenders Group may propose a nominee or
      nominees to the Agent.  Upon expiration of the ten-day period, the Agent
      will give written notice to the members of the Lenders Group with a list
      of every nominee or nominees nominated by the members of the Lenders
      Group.  Within ten (10) days after receipt of such notice, each member of
      the Lenders Group is entitled to vote the number of Shares then owned by
      such member of the Lenders Group in favor of one nominee for each expired
      or vacant board seat, and shall confirm in writing to the Agent the
      nominee or nominees for which such member wishes to cast the number of
      Shares then owned by such member.  The Agent shall promptly (but not less
      than ten (10) days prior to such annual or special meeting) inform the
      Company in writing of the nominee or nominees who received the largest
      percentage of Shares then owned and voted by the members of the Lenders
      Group, which nominee(s) will be the next Stockholder Nominee or Nominees
      of the Lenders Group under Section 2.2(a).

      Directors' Indemnification.

       a. During the term of this Agreement, the Company will maintain
          directors' and officers' liability insurance covering the full Board
          of Directors in a form and amount reasonably satisfactory to TAC and
          the Agent, on behalf of a Majority in Interest of the Lenders Group.
       b. Upon the election of each Stockholder Nominee as a director of the
          Company, the Company will enter into an indemnification agreement, in
          form and substance reasonably satisfactory to TAC and the Agent, on
          behalf of a Majority in Interest of the Lenders Group, with such
          Stockholder Nominee pursuant to which the Company will indemnify and
          advance expenses to such Stockholder Nominee to the fullest extent
          permitted by law.


REGISTRATION RIGHTS

 1. Demand Registrations

.
Timing of Demand Registrations
.  Subject to the conditions of this Section 3.1, at any time after the
effective date of the Initial Offering, any Holder or Holders (in either case,
the "
Initiating Holder
") may request in writing (a "
Demand Request
") that the Company file a Registration Statement under the Securities Act on
the appropriate form covering the Registrable Securities held by such Initiating
Holder and specified in such request; provided, that the request by the
Initiating Holder covers a minimum of thirty percent (30%) of the total number
of Registrable Securities held by all Holders.
Number of Demand Registrations
.  Subject to Section 3.1(a) above, the Company shall be obligated to use its
best efforts to prepare, file and to cause to become effective pursuant to this
Section 3.1 (i) up to three (3) registration statements on behalf of Initiating
Holders comprised solely of members of the Lenders Group and (ii) up to three
(3) registration statements on behalf of Initiating Holders comprised of TAC or
TAC and members of the Lenders Group; provided, however, that a registration
statement shall not be counted as one of the demand registrations hereunder
unless it becomes effective and is maintained effective in accordance with the
requirements specified in Section 3.4(a).
Participation
.  Within twenty (20) days of the receipt of any Demand Request, the Company
shall give written notice of such Demand Request to all Holders.  Subject to the
provisions of this Section 3.1, the Company shall include in such demand
registration all Registrable Securities that the Holders request to be
registered in a written request from such Holders received by the Company within
twenty (20) days of the mailing of the Company's notice pursuant to this Section
3.1(c).
Underwriter's Cutbacks
.  Notwithstanding any other provision of this Section 3.1, if the managing
underwriter (which shall be a major investment banking firm of recognized
national standing) with respect to the proposed offering advises the Company in
writing that, in its opinion, the number of securities requested to be included
in such registration exceeds the number of securities which can be sold in such
offering without being likely to have an adverse effect on the offering of
securities as then contemplated (including the price at which it is proposed to
sell the securities), then the Company shall so advise all Holders of
Registrable Securities that would otherwise be underwritten pursuant hereto, and
the number of shares that may be included in the underwriting shall be allocated
first to the Registrable Securities of the Initiating Holders, on a pro rata
basis based on the number of Registrable Securities held by all such Holders;
provided, however, that such allocation shall not operate to reduce the
aggregate number of Registrable Securities to be included in such registration
if any Holder does not request inclusion of the maximum number of Registrable
Securities allocated to him pursuant to the above-described procedure, in which
case, the remaining portion of his allocation shall be reallocated among those
requesting Holders whose allocations did not satisfy their requests pro rata on
the basis of the number of Registrable Securities held by such Holders, second
to securities being sold for the account of any other Holders of Registrable
Securities on a pro rata basis based on the number of securities requested to be
included in such registration, third to securities being sold for the account of
the Company, and last to any other stockholders the Company may determine to
allow to participate in the registration.  Any Registrable Securities excluded
or withdrawn from such underwriting shall be withdrawn from the registration. 
All Holders proposing to distribute their securities through an underwriting
shall enter into an underwriting agreement in customary form with the
underwriter.

Exceptions

.  Notwithstanding the foregoing provisions, the Company shall not be required
to effect a registration pursuant to this Section 3.1:



     in any particular jurisdiction in which the Company would be required to
     qualify to do business, where not otherwise required, or to execute a
     general consent to service of process in effecting such registration,
     qualification or compliance; or

 i.  during the period starting with the date thirty (30) days prior to the
     Company's good faith estimate of the date of the filing of, and ending on a
     date one hundred eighty (180) days following the effective date of, a
     Company-initiated registration which will be subject to the Holders' rights
     under Section 3.2, provided that the Company is actively employing in good
     faith reasonable efforts to cause such registration statement to become
     effective and provided further that not less than forty percent (40%) of
     the total amount of securities included in such Company-initiated
     registration shall be Registrable Securities of the Holders who requested
     registration pursuant to Section 3.1(a).  If a registration is effected in
     accordance with Section 3.1(e)(ii), the Initiating Holders' request shall
     be deemed withdrawn and the Initiating Holders shall retain their rights to
     registration under this Section 3.1 as though no request for such
     registration had been made by them; or
 ii. if the Initiating Holders propose to dispose of Registrable Securities that
     may be immediately registered on Form S-3 pursuant a request made under
     Section 3.3.

Managing Underwriter
.  The managing underwriter or underwriters of any underwritten offering
pursuant to this Section 3.1 shall be selected by the majority of the members of
the Board of Directors.

Piggyback Registrations.
 a. Piggyback Rights.  If (but without any obligation to do so) the Company
    proposes to register (including for this purpose a registration effected by
    the Company for stockholders other than the Holders) any of its shares or
    other securities under the Securities Act in connection with the public
    offering of such securities (other than a registration relating solely to
    the sale of securities to participants in a Company share plan, a
    registration relating to a corporate reorganization or other transaction
    under Rule 145 of the Securities Act or a registration on any form that does
    not include substantially the same information as would be required to be
    included in a registration statement covering the sale of the Registrable
    Securities), whether or not for its own account, the Company shall, at such
    time, promptly give each Holder written notice of such registration.  Upon
    the written request of each Holder given in writing to the Company within
    twenty (20) days after receipt of such notice by the Company, the Company
    shall, subject to the provisions of Section 3.2(c), use its best efforts to
    prepare, file and cause to become effective a registration statement which
    includes all of the Registrable Securities that each such Holder has
    requested to be registered.
    Right to Terminate Registration
    .  The Company shall have the right to terminate or withdraw any
    registration initiated by it under this Section 3.2 prior to the
    effectiveness of such registration, whether or not any Holder has elected to
    include securities in such registration.  The expenses of such withdrawn
    registration shall be borne by the Company in accordance with Section 3.6
    hereof.  Any such withdrawal shall be without prejudice to the rights of any
    Holder to request that a registration be effected under Section 3.1.
    Conversion to Demand Registration
    .  In the event that the Company shall determine for any reason not to
    proceed with a proposed registration pursuant to Section 3.2(a) hereof, one
    or more Holders shall be permitted to request that the Company continue such
    registration pursuant to, and subject to all of the terms and conditions of,
    Section 3.1 (including, without limitation, the limitations on the number,
    frequency, amount of securities to be requested to be registered and the
    ability of the Company to delay registration or suspend sales under
    Section 3.1).  Any such request shall be made by written notice delivered
    within five Business Days of receipt by such Holders of the notice from the
    Company to the Holders of the Company's determination not to proceed with
    the registration and shall count as a demand under Section 3.1.
    Underwriting Requirements
    .  In connection with any offering involving an underwriting of shares
    issued by the Company, the Company shall not be required under this
    Section 3.2 to include any of the Holders' Registrable Securities in such
    underwriting unless they accept the terms of the underwriting as agreed upon
    between the Company and the underwriters selected by it (or by other persons
    entitled to select the underwriters) and enter into an underwriting
    agreement in customary form with an underwriter or underwriters selected by
    the Company (or by other persons entitled to select the underwriters).  If
    the total amount of securities, including Registrable Securities, requested
    by stockholders to be included in such offering exceeds the amount of
    securities sold other than by the Company that the underwriters determine in
    their reasonable discretion is compatible with the success of the offering,
    then the Company shall be required to include in the offering only that
    number of such securities, including Registrable Securities, that the
    underwriters determine in their reasonable discretion will not jeopardize
    the success of the offering (the securities so included to be apportioned
    first, to the securities to be sold by the Company for its own account, and
    second, pro rata among the selling Holders according to the total amount of
    securities entitled to be included therein owned by each selling Holder or
    in such other proportions as shall mutually be agreed to by such selling
    Holders); provided, however, in no event shall the amount of Registrable
    Securities of the selling Holders included in the registration be reduced
    below twenty percent (20%) of the total amount of securities included in
    such registration.

Form S-3 Registration.
 a. Subject to the conditions of this Section 3.3, in case the Company shall
    receive from the Holders of at least five percent (5%) of the Registrable
    Securities then held by all Stockholders, a written request or requests that
    the Company effect a registration on Form S-3 (or comparable successor form)
    and any related qualification or compliance with respect to all or a part of
    the Registrable Securities owned by such Holder or Holders, the Company
    shall promptly give written notice of the proposed registration, and any
    related qualification or compliance, to all other Holders, and use best
    efforts to effect, as soon as practicable, such registration and all such
    qualifications and compliances as may be so requested and as would permit or
    facilitate the sale and distribution of all or such portion of such Holders'
    Registrable Securities as are specified in such request, together with all
    or such portion of the Registrable Securities of any other Holders joining
    in such request as are specified in a written request given to the Company
    within twenty (20) days after receipt of such written notice from the
    Company.
 b. Notwithstanding the foregoing provisions, the Company shall not be obligated
    to effect any such registration, qualification or compliance, pursuant to
    this Section 3.3:
     i.   if Form S-3 (or comparable successor form) is not available for such
          offering by such Holders;
     ii.  if such Holders, together with the holders of any other securities of
          the Company entitled to inclusion in such registration, propose to
          sell Registrable Securities and such other securities (if any) at an
          aggregate price to the public (net of any underwriters' discounts or
          commissions) of less than $5,000,000;
     iii. if the Company has, within the three (3) month period preceding the
          date of such request, already effected one registration on Form S-3
          (or comparable successor form) for any Holders pursuant to this
          Section 3.3;
     iv.  in any particular jurisdiction in which the Company would be required
          to qualify to do business, where not otherwise required, or to execute
          a general consent to service of process in effecting such
          registration, qualification or compliance; or
     v.   during the period starting with the date thirty (30) days prior to the
          Company's good faith estimate of the date of the filing of, and ending
          on a date one hundred eighty (180) days following the effective date
          of, a Company-initiated registration which will be subject to the
          Holders' rights under Section 3.2, provided that the Company is
          actively employing in good faith reasonable efforts to cause such
          registration statement to become effective and provided further that
          not less than thirty percent (30%) of the total amount of securities
          included in such Company-initiated registration shall be Registrable
          Securities of the Holders who requested registration pursuant to
          Section 3.3.  If a registration is effected in accordance with Section
          3.3(b)(v), such Holders' request shall be deemed withdrawn and such
          Holders shall retain their rights to registration under this
          Section 3.3 as though no request for such registration had been made
          by them.

 c. Subject to the foregoing, the Company shall file a registration statement
    covering the Registrable Securities and other securities so requested to be
    registered as soon as practicable after receipt of the request or requests
    of the Holders.  Registrations effected pursuant to this Section 3.3 shall
    not be counted as requests for registration effected pursuant to
    Section 3.1.

Obligations of the Company.

Whenever required under this Section 3 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

 a. prepare and file with the SEC a registration statement with respect to such
    Registrable Securities and use reasonable efforts to cause such registration
    statement to become effective, and, upon the request of the Holders of a
    majority of the Registrable Securities registered thereunder, keep such
    registration statement effective for a period of up to one hundred eighty
    (180) days or, if earlier, until the distribution contemplated in the
    registration statement has been completed;
 b. prepare and file with the SEC such amendments and supplements to such
    registration statement and the prospectus used in connection with such
    registration statement as may be necessary to comply with the provisions of
    the Securities Act with respect to the disposition of all securities covered
    by such registration statement for the period set forth in paragraph (a)
    above;
 c. furnish to each selling Holder and counsel selected by the selling Holders
    (which counsel shall be selected by the Initiating Holders, if any, and
    otherwise by a majority in interest of the Stockholders participating in
    such registration) copies of all documents proposed to be filed with the SEC
    in connection with such registration, which documents will be subject to the
    review of such counsel and each selling Holder;
 d. furnish to the selling Holders, without charge, such number of (i) conformed
    copies of the registration statement and of each amendment or supplement
    thereto (in each case including all exhibits and documents filed therewith),
    and (ii)  copies of the prospectus included in such registration statement,
    including each preliminary prospectus and any summary prospectus, in
    conformity with the requirements of the Securities Act, and such other
    documents as they may reasonably request in order to facilitate the
    disposition of Registrable Securities owned by them in accordance with the
    intended method or methods of such disposition;
 e. in the event of any underwritten public offering, enter into and perform its
    obligations under an underwriting agreement, in usual and customary form,
    with the managing underwriter of such offering and enter into such other
    agreements and take such other actions in order to expedite or facilitate
    the disposition of such Registrable Securities, including, without
    limitation, preparing for, and participating in, "road shows" and all other
    customary selling efforts, all as the underwriters reasonably request;
 f. notify each selling Holder covered by such registration statement, at any
    time when a prospectus relating thereto is required to be delivered under
    the Securities Act, of (i) the issuance of any stop order by the SEC in
    respect of such registration statement (and use every reasonable effort to
    obtain the lifting of any such stop order at the earliest possible moment),
    (ii) any period when the registration statement ceases to be effective, or
    (iii) the happening of any event as a result of which the prospectus
    included in such registration statement, as then in effect, includes an
    untrue statement of a material fact or omits to state a material fact
    required to be stated therein or necessary to make the statements therein
    not misleading in the light of the circumstances then existing, and, as
    promptly as is practicable, prepare and furnish to such selling Holder a
    reasonable number of copies of any supplement to or amendment of such
    prospectus as may be necessary so that, as thereafter delivered to the
    purchasers of such securities, such prospectus shall not include an untrue
    statement of a material fact or omit to state a material fact required to be
    stated therein or necessary to make the statements therein not misleading in
    light of the circumstances then existing;
 g. cause all such Registrable Securities registered hereunder to be listed on
    each securities exchange on which similar securities issued by the Company
    are then listed; provided that in the case of a registration effected
    pursuant to Section 3.1 above, which registration constitutes the Initial
    Offering, the Registrable Securities shall be listed on a national
    securities exchange or the NASDAQ National Market;
 h. provide a transfer agent and registrar for all Registrable Securities
    registered pursuant hereunder and a CUSIP number for all such Registrable
    Securities, in each case not later than the effective date of such
    registration;
 i. use reasonable efforts to register and qualify the securities covered by
    such registration statement under such other securities or Blue Sky laws of
    such jurisdictions as shall be reasonably requested by the selling Holders
    (or obtain an exemption from registration or qualification under such laws)
    and do any and all other acts and things which may be necessary or advisable
    to enable such selling Holders to consummate the disposition of the
    Registrable Securities in such jurisdictions in accordance with the intended
    method or methods of distribution thereof; provided, however, that the
    Company shall not be required in connection therewith or as a condition
    thereto to qualify to do business, where not otherwise required, or to file
    a general consent to service of process in any such states or jurisdictions;
 j. furnish to each selling Holder a signed counterpart, addressed to such
    selling Holder, of an opinion of counsel for the Company experienced in
    securities law matters, dated the effective date of the registration
    statement (and, if any registration includes an underwritten public
    offering, the date of the closing under the underwriting agreement) covering
    such matters as are customarily covered in opinions of issuer's counsel
    delivered to the underwriters in underwritten public offerings of securities
    and such other matters as may be reasonably requested by the Initiating
    Holders, if any;
 k. request that the independent public accountants who have issued an audit
    report on the Company's financial statements included in the registration
    statement furnish to each selling Holder a signed counterpart of a "comfort"
    letter, dated the effective date of the registration statement (and, if any
    registration includes an underwritten public offering, the date of the
    closing under the underwriting agreement), signed by such accountants and
    covering such matters as are customarily covered in accountant's letters
    delivered to the underwriters in underwritten public offerings of securities
    and such other matters as may be reasonably requested by the Initiating
    Holders, if any;
 l. use its best efforts to cause all Registrable Securities covered by such
    registration statement to be registered with or approved by such other
    governmental agencies or authorities as may be necessary by virtue of the
    business and operations of the Company to enable each selling Holder thereof
    to consummate the disposition of such Registrable Securities in accordance
    with the intended method or methods of disposition thereof;
 m. otherwise use its best efforts to comply with all applicable rules and
    regulations of the SEC, and make available to its security holders, as soon
    as reasonably practicable, an earnings statement of the Company (in form
    complying with the provisions of Rule 158 under the Securities Act) covering
    the period of at least twelve (12) months, but not more than eighteen (18)
    months, beginning with the first month after the effective date of the
    registration statement; and
 n. use its reasonable best efforts to take all other steps necessary to effect
    the registration of such Registrable Securities contemplated hereby.

Information from Holder.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 3 with respect to the Registrable Securities of
any selling Holder that such Holder shall, within ten (10) days of a request of
by the Company, furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required by the Company to effect the
registration of such Holder's Registrable Securities.  In any registration
statement with respect to any Registrable Securities or any amendment or
supplement thereto, the Company agrees not to refer to any selling Holder of any
Registrable Securities covered thereby by name, or otherwise identify such
seller as the holder of any Registrable Securities, without the consent of such
selling Holder, such consent not to be unreasonably withheld, unless such
disclosure is required by law.

Expenses of Registration.

The Company shall pay all Registration Expenses in connection with (A) all of
the demand registrations permitted under Section 3.1(b) and (B) up to three
registrations under Section 3.3(a).  Notwithstanding the foregoing, the Company
shall not be required to pay for any Registration Expenses of any registration
commenced pursuant to Section 3.1 or Section 3.3 if the registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all participating Holders
shall bear such expenses pro rata based upon the number of Registrable
Securities that were to be requested in the withdrawn registration); provided,
however, that if at the time of such withdrawal, the Holders have learned of a
material adverse change in the condition business or prospects of the Company
and its Subsidiaries, taken as a whole, from that known to the Holders at the
time of their request and have withdrawn the request with reasonable promptness
following disclosure by the Company of such material adverse change, the Holders
shall not be required to pay any of such expense and shall retain their rights
pursuant to Section 3.1 or 3.3.

Selection of Underwriters.

If a requested registration pursuant to Section 3.1 hereof involves an
underwritten offering, the Holders of a majority of the Registrable Securities
which the Company has been requested to register in such registration shall have
the right to select in good faith the investment banker or bankers and managers
to administer the offering; provided, however, that such investment banker or
bankers and managers shall be reasonably satisfactory to the Company.

Delay of Registration.

No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Section 3.

Indemnification.

In the event any Registrable Securities are included in a registration statement
under this Section 3:

 a. To the extent permitted by law, the Company will indemnify and hold harmless
    each Holder, the partners or officers, directors and stockholders of each
    Holder, legal counsel and accountants for each Holder, any underwriter (as
    defined in the Securities Act) for such Holder and each person, if any, who
    controls such Holder or underwriter, within the meaning of the Securities
    Act or the Exchange Act, against any losses, claims, damages, expenses or
    liabilities (joint or several) (or actions, proceedings or settlements in
    respect thereof), to which they may become subject under the Securities Act,
    the Exchange Act or other federal, state or foreign securities laws, or
    common law, insofar as such losses, claims, damages, expenses or liabilities
    (or actions proceeding or settlements in respect thereof) arise out of or
    are based upon any of the following statements, omissions or violations
    (collectively a "Violation") by the Company:  (i) any untrue statement or
    alleged untrue statement of a material fact contained in such registration
    statement, including any preliminary prospectus or final prospectus
    contained therein or any amendments or supplements thereto, or any other
    document required in connection therewith or any qualification or compliance
    associated therewith (ii) the omission or alleged omission to state therein
    a material fact required to be stated therein, or necessary to make the
    statements therein not misleading, or (iii) any violation or alleged
    violation by the Company of the Securities Act, the Exchange Act, any state
    or foreign securities laws or any rule or regulation promulgated under the
    Securities Act, the Exchange Act or any state or foreign securities laws or
    common law; and the Company will reimburse each such Holder, partner,
    officer, director, Stockholder, counsel, accountant, underwriter or
    controlling person for any legal or other expenses reasonably incurred by
    them in connection with investigating or defending or settling any such
    loss, claim, damage, liability or action as such expenses are incurred;
    provided, however, that the indemnity agreement contained in this subsection
    3.9(a) shall not apply to amounts paid in settlement of any such loss,
    claim, damage, liability or action if such settlement is effected without
    the consent of the Company (which consent shall not be unreasonably
    withheld), nor shall the Company be liable in any such case for any such
    loss, claim, damage, liability or action to the extent that it arises out of
    or is based upon a Violation that occurs in reliance upon and in conformity
    with written information furnished expressly for use in connection with such
    registration by any such Holder, underwriter or controlling person; provided
    further, however, that the foregoing indemnity agreement with respect to any
    preliminary prospectus shall not inure to the benefit of any Holder or
    underwriter, or any person controlling such Holder or underwriter, from whom
    the person asserting any such losses, claims, damages or liabilities
    purchased shares in the offering, if a copy of the prospectus (as then
    amended or supplemented if the Company shall have furnished any amendments
    or supplements thereto) was not sent or given by or on behalf of such Holder
    or underwriter to such person, if required by law so to have been delivered,
    at or prior to the written confirmation of the sale of the shares to such
    person, and if the prospectus (as so amended or supplemented) would have
    cured the defect giving rise to such loss, claim, damage or liability.  Such
    indemnity shall remain in full force and effect regardless of any
    investigation made by or on behalf of any Holder and shall survive the
    transfer of such securities by any Holder.
 b. To the extent permitted by law, each selling Holder, on a several and not
    joint basis, will indemnify and hold harmless the Company, each of its
    directors, each of its officers who has signed the registration statement,
    each person, if any, who controls the Company within the meaning of the
    Securities Act, legal counsel and accountants for the Company, any
    underwriter, any other Holder selling securities in such registration
    statement and any controlling person of any such underwriter or other
    Holder, against any losses, claims, damages, expenses or liabilities (joint
    or several) (or actions, proceedings or settlements in respect thereof) to
    which any of the foregoing persons may become subject, under the Securities
    Act, the Exchange Act or any state or foreign securities laws, insofar as
    such losses, claims, damages or liabilities (or actions proceedings or
    settlements in respect thereto) arise out of or are based upon any Violation
    (but excluding clause (iii) of the definition thereof), in each case to the
    extent (and only to the extent) that such Violation occurs in reliance upon
    and in conformity with written information furnished by such Holder
    expressly for use in connection with such registration; and each such Holder
    will reimburse any person intended to be indemnified pursuant to this
    Section 3.9(b) for any legal or other expenses reasonably incurred by such
    person in connection with investigating or defending any such loss, claim,
    damage, liability or action; provided, however, that the indemnity agreement
    contained in this Section 3.9(b) shall not apply to amounts paid in
    settlement of any such loss, claim, damage, liability or action if such
    settlement is effected without the consent of such Holder (which consent
    shall not be unreasonably withheld), provided further that in no event shall
    any indemnity under this Section 3.9(b) exceed the net proceeds from the
    offering received by such Holder.
 c. Promptly after receipt by an indemnified party under this Section 3.9 of
    written notice of the commencement of any action (including any governmental
    action), such indemnified party will, if a claim in respect thereof is to be
    made against any indemnifying party under this Section 3.9, deliver to the
    indemnifying party a written notice of the commencement thereof and the
    indemnifying party shall have the right to participate in, and, to the
    extent the indemnifying party so desires, jointly with any other
    indemnifying party similarly noticed, to assume the defense thereof with
    counsel mutually satisfactory to the parties; provided, however, that an
    indemnified party (together with all other indemnified parties that may be
    represented without conflict by one counsel) shall have the right to retain
    one separate counsel, with the fees and expenses to be paid by the
    indemnifying party, if representation of such indemnified party by the
    counsel retained by the indemnifying party would be inappropriate due to
    actual or potential differing interests between such indemnified party and
    any other party represented by such counsel in such proceeding.  The failure
    to deliver written notice to the indemnifying party within a reasonable time
    of the commencement of any such action, if materially prejudicial to its
    ability to defend such action, shall relieve such indemnifying party of any
    liability to the indemnified party under this Section 3.9 to the extent of
    such prejudice, but the omission to so deliver written notice to the
    indemnifying party will not relieve it of any liability that it may have to
    any indemnified party otherwise than under this Section 3.9.  No
    indemnifying party, in the defense of any such claim or action, shall,
    except with the consent of each indemnified party, consent to entry of any
    judgment or enter into any settlement that does not include as an
    unconditional term thereof the giving by claimant or plaintiff to such
    indemnified party of a release from all liability in respect of such claim
    or action.
 d. If the indemnification provided for in this Section 3.9 is held by a court
    of competent jurisdiction to be unavailable to an indemnified party with
    respect to any loss, liability, claim, damage or expense referred to herein,
    then the indemnifying party, in lieu of indemnifying such indemnified party
    hereunder, shall contribute to the amount paid or payable by such
    indemnified party as a result of such loss, liability, claim, damage or
    expense in such proportion as is appropriate to reflect the relative fault
    of and the relative benefits received by the indemnifying party on the one
    hand and of the indemnified party on the other in connection with the
    statements or omissions that resulted in such loss, liability, claim, damage
    or expense, as well as any other relevant equitable considerations, provided
    that no person guilty of fraud shall be entitled to contribution.  The
    relative fault of the indemnifying party and of the indemnified party shall
    be determined by reference to, among other things, whether the untrue or
    alleged untrue statement of a material fact or the omission to state a
    material fact relates to information supplied by the indemnifying party or
    by the indemnified party and the parties' relative intent, knowledge, access
    to information, and opportunity to correct or prevent such statement or
    omission.  The relative benefits received by the indemnifying party and the
    indemnified party shall be determined by reference to the net proceeds and
    underwriting discounts and commissions from the offering received by each
    such party.  In no event shall any contribution under this Section 3.9(d)
    exceed the net proceeds from the offering received by such Holder, less any
    amounts paid under Section 3.9(b).
 e. Notwithstanding the foregoing, to the extent that the provisions on
    indemnification and contribution contained in the underwriting agreement
    entered into in connection with the underwritten public offering are in
    conflict with the foregoing provisions, the provisions in the underwriting
    agreement shall control.
 f. The obligations of the Company and Holders under this Section 3.9 shall
    survive the completion of any offering of Registrable Securities in a
    registration statement under this Section 3 and the termination of this
    Agreement.
 g. Indemnification similar to that specified in this Section 3.9 (with
    appropriate modifications) shall be given by the Company and each seller of
    Registrable Securities with respect to any required registration (other than
    under the Securities Act) or other qualification of such Registrable
    Securities under any federal or state law or regulation of any governmental
    authority.
 h. Any indemnification required to be made by an indemnifying party pursuant to
    this Section 3.9 shall be made by periodic payments to the indemnified party
    during the course of the action or proceeding, as and when bills are
    received by such indemnifying party with respect to an indemnifiable loss
    claim, damage, expense or liability incurred by such indemnifying party.
 i. The obligations of the parties under this Section 3.9 shall be in addition
    to any liability which any party may otherwise have to any other party.

Termination of Registration Rights.

No Holder shall be entitled to any right provided for in this Section 3 after
four (4) years following the consummation of the Initial Offering.

Cooperation in Rule 144 Sales.

In the event that any Stockholder or Stockholders (or any transferee thereof)
wishes to sell Registrable Securities or securities that would be Registrable
Securities but for the fact that such securities may be sold without
registration in compliance with Rule 144(k) of the Securities Act, and such sale
will be effected without registration but otherwise in compliance with the
Securities Act, the Company shall cooperate with such Stockholder(s) and take
such actions as may be reasonably requested by such Stockholder(s) in order to
expedite and facilitate the disposition of such securities, including without
limitation, preparing for, and participating in "road shows" and such other
customary selling efforts as the Stockholder(s) may reasonably request;
provided, however, this Section 3.11 shall only apply in respect of sales of
such securities reasonably expected to result in gross proceeds to such
Stockholder(s) of at least $10,000,000.



 


TRANSFER OF SHARES

Rights of First Refusal

.



First Refusal Right
. Prior to an Initial Offering, subject to the restrictions contained elsewhere
in this Section 4, each of the Stockholders may sell all or any portion of such
Stockholder's Shares to any third party, provided that no Stockholder other than
TAC and its Affiliates shall sell any Shares to any third party unless such
Stockholder shall first have complied with the provisions of this Section 4.1.
Offer Notice
.  If any Stockholder other than TAC or its Affiliates (for purposes of this
Section 4.1, an "
Offering Stockholder
") shall have received a bona fide offer or offers from a third party or
parties, other than a Permitted Transfer, to purchase Shares held by such
Offering Stockholder as of the date hereof (other than pursuant to an Initial
Offering), then prior to selling such Shares to such third party or parties,
such Offering Stockholder shall (i) deliver to the TAC Notification Parties a
letter (the "
Offer Letter
") signed by such Offering Stockholder and (ii) verbally inform at least one (1)
of the TAC Notification Parties, or if contact cannot be made with such Persons,
leave voicemail messages for at least two (2) of the TAC Notification Parties
(including Michael Bennet or such other TAC Notification Party notified to the
Stockholders in writing), in each case notifying the relevant TAC Notification
Parties of the proposed transaction and providing the following information:
 i.   the name of such third party or parties, together with a statement that
      such third party or parties is not an Affiliate of the Offering
      Stockholder;
 ii.  the prospective purchase price per share of each class of Shares;
 iii. all material terms and conditions contained in the offer of such third
      party or parties;
 iv.  in respect of the Offer Letter, such Offering Stockholder's offer
      (irrevocable by its terms for four (4) business days following receipt) to
      sell to TAC all (but not less than all) of the Shares covered by the offer
      of the third party or parties (the " Offered Shares"), for a purchase
      price per Share, and on the same terms and conditions contained in the
      offer of the third party or parties (the "Offer"); and
 v.   closing arrangements and a closing date (not less than seven (7) nor more
      than fourteen (14) business days following the date of such letter) for
      any purchase and sale that may be effected by TAC or any of its assignees
      pursuant to this Section  4.1.

For four (4) business days following the receipt of the Offer Letter, TAC shall
have the right to purchase all, but not less than all, of the Offered Shares for
the same price per share and on the same terms and conditions set forth in the
Offer.  At TAC's election, TAC may assign such right to purchase the Offered
Shares to the Company.  If the Offer is other than for all cash, TAC's right to
purchase the Offered Shares shall be exercisable only in cash at the fair market
value of the securities or other property which constitute the Offer.  If the
parties cannot agree on such fair market value within ten days of the receipt of
the Offer Letter, then TAC or the Offering Stockholder may, upon notice to the
other, cause such securities or property to be valued by an appraisal to be
conducted within 20 days by two independent investment banking firms of national
standing, one appointed by each such party.  If such investment banking firms
cannot agree on the fair market value within 20 days, they shall appoint a third
such firm whose valuation shall be completed within 15 days and which shall be
conclusive for the purposes set forth in this Section 4.1(b).  The fees and
costs of such firms shall be shared equally by the Company and the Offering
Stockholder.

Sale of Offered Shares
.  If TAC (or, if applicable, the Company) accepts in writing the Offer to
purchase all, but not less than all, of the Offered Shares, the closing of the
purchase and sale pursuant to such acceptance shall take place at the offices of
the Company on the date set forth in the Offer Letter, or at such other place or
on such other date as the applicable parties may agree or such later date as may
be necessary to obtain any required regulatory approvals.  If, upon the
expiration of four (4) business days following receipt by TAC of the Offer
Letter, TAC (or, if applicable, the Company) elects to not exercise the right of
first refusal, the Offering Stockholder may sell to such third party or parties
all, but not less than all, of the Offered Shares, for the purchase price and on
the other terms and conditions contained in such Offer.  Prior to consummating
any such sale, the Offering Stockholder shall, upon request from TAC or the
Company, provide TAC or the Company with reasonable supporting documentation
with respect to the terms and conditions of any such sale to a third party so as
to demonstrate such Offering Stockholder's compliance with the provisions of the
preceding sentence.  If such sale has not been completed within sixty (60) days
after the expiration of such four (4) day period, the Offered Shares covered by
such Offer may not thereafter be sold by such Offering Stockholder unless the
procedures set forth in this Section 4.1 shall have again been complied with.

Bring Along and Tag Along Rights.
 a. The Rights.  In the event of a transaction which would result in a Change of
    Control, then (following transmittal of a notice which shall be provided by
    the Company to the Stockholders no less than 30 days before the consummation
    of such transaction) subject to the provisions of this Section 4.2, each
    Stockholder shall have the right and the obligation to participate in such
    transaction and shall cooperate in, and (subject to the other provisions of
    this Section 4.2) shall take all actions which the Company deems reasonably
    necessary or desirable to consummate, such transaction, including, without
    limitation, (i) entering into agreements with third parties on terms
    substantially identical or more favorable to such Stockholder than those
    agreed to by the Company (which agreements may require a Stockholder to
    transfer all of his, her or its Shares (or, if TAC is transferring less than
    all of its shares of Common Stock, then the same percentage of the Shares
    (calculated on a fully-diluted basis) as the percentage of Shares owned by
    TAC being transferred by TAC) and may require representations, indemnities,
    holdbacks, and escrows), and (ii) obtaining all consents and approvals
    reasonably necessary or desirable to consummate such transaction (to the
    extent such consents and approvals may be obtained without any significant
    expense by the Stockholder, unless such expenses have been reimbursed by the
    Company).
    Additional Rights
    .  The Stockholders shall have the right to require that any transaction
    which would result in a Change of Control shall involve the following terms:
     i.   upon the consummation of such transaction, all of the holders of
          shares of Common Stock will receive the same form and amount of
          consideration per share of Common Stock and if any holders of Common
          Stock are given an option as to the form and amount of consideration
          to be received, all holders will be given the same option;
     ii.  no Stockholder shall be obligated to pay more than his, her or its pro
          rata share of reasonable expenses incurred in connection with a
          consummated transaction which would result in a Change of Control to
          the extent such costs are incurred for the benefit of all Stockholders
          and are not otherwise paid by the Company or the acquiring party
          (costs incurred by or on behalf of a Stockholder for his, her or its
          sole benefit will not be considered costs of the transaction
          hereunder); and
     iii. the terms of sale shall not include any indemnification, guaranty or
          similar undertaking of any holders that (a) is not made or given on a
          pro rata basis with all other Stockholders on the basis of share
          ownership or (b) could result in liability that is in excess of the
          consideration to be received by such Stockholder as a result of
          consummation of such transaction; provided, however, that if the
          transaction that would result in a Change of Control is part of a
          series of related transactions which occurred within the six (6)
          months prior to the date of such transaction, then each member of the
          Lenders Group shall be entitled to sell in the last of the
          transactions that constitute such series of related transactions (the
          "Last Transaction"), or, if the Company shall then be legally
          authorized to purchase such shares, at the election of the Board of
          Directors, to the Company, such number of shares of Common Stock (the
          "Retroactive Tag Along Shares") as is equal to the difference between
          (i) the number of shares of Common Stock then owned by such member of
          the Lenders Group multiplied by the percentage of the Shares owned by
          TAC being transferred by TAC in such series of related transactions
          during such six-month period (calculated by reference to the number of
          Shares sold by TAC in the first in such series of related transactions
          during such six-month period through and including the Last
          Transaction) less (ii) the number of shares of Common Stock that such
          member sold in such series of related transactions during such
          six-month period.  Notwithstanding the preceding sentence, no member
          of the Lenders Group shall be entitled to sell any Retroactive Tag
          Along Shares unless such member provides written notice to TAC and the
          Company of such intent within ten (10) business days from the date
          that such member is notified by TAC or the Company in writing of the
          proposed Last Transaction (the "Retroactive Tag Along Sale Notice"). 
          The consideration per share for the Retroactive Tag Along Shares shall
          be equal to (x) the total consideration that TAC received in all of
          such related transactions (including the Last Transaction) during the
          six-month period divided by (y) the aggregate number of the Shares
          transferred by TAC in all of such related transactions during such
          six-month period less (z) the aggregate pro rata expenses in respect
          of such related transactions as provided in Section 4.2(b)(ii) above. 
          If any portion of the consideration did not consist of cash, the
          consideration per share that such member would have received for such
          shares at the time such consideration was paid in the prior
          transaction(s), shall be determined by an appraisal conducted by the
          Company's financial advisors, which shall be an independent investment
          banking firm of national standing.  If any member of the Lenders Group
          has timely provided a Retroactive Tag Along Sale Notice to TAC and the
          Company as described above and is not permitted to sell all of the
          Retroactive Tag Along Shares in the Last Transaction or to the
          Company, as the case may be, such member of the Lenders Group shall be
          entitled to sell to TAC, by providing written notice to TAC within the
          ten (10) business day period following the date on which the Lenders
          Group is given notice by TAC of the date of the consummation of the
          Last Transaction, such number of shares of Common Stock (if any) as is
          equal to the difference between (i) the aggregate number of the
          Retroactive Tag Along Shares that such member of the Lenders Group was
          entitled to sell pursuant to this proviso in the Last Transaction or
          to the Company and (ii) the aggregate number of shares of Common Stock
          that such member of the Lenders Group was permitted to sell in the
          Last Transaction (the "Put Shares").  Within fifteen (15) business
          days following the receipt of such notice, TAC shall purchase all the
          Put Shares from such member of the Lenders Group.  The consideration
          per share for the Put Shares shall be calculated in accordance with
          the methodology for calculating the consideration per share for the
          Retroactive Tag Along Shares described above (as adjusted to take into
          account any Shares sold by such member in the Last Transaction), less
          pro rata expenses in respect of such related transactions as provided
          in Section 4.2(b)(ii) above.

    Voting
    .  In order to implement the provisions of Section 4.2, each of the
    Stockholders by executing this Agreement hereby agrees to vote or to execute
    and deliver written consents in respect of all Shares Beneficially Owned in
    connection with the approval of such a transaction and all related matters
    and not to assert any "dissenters" or similar statutory or legal right, or
    otherwise assert any challenge to, such a transaction; provided, however,
    that if TAC or an Affiliate of TAC Beneficially Owns 25% or more of the
    voting securities of the acquiror or acquirors that seek to acquire the
    Company's stock and/or assets in such transaction, the Lenders Group shall
    be entitled to receive an opinion from the Company's financial advisor (as
    selected by the Board of Directors of the Company), or the financial advisor
    to any special committee of the Board of Directors formed to evaluate such
    transaction, to the effect that, as of the date of the transaction, the
    transaction is fair to the Company's Stockholders from a financial point of
    view, which opinion shall be in form and substance as is customary for
    opinions of such nature.  If such opinion shall not be so furnished, then
    the Lenders Group members shall be entitled to exercise such dissenters
    rights to the extent then available under applicable law.  Subject to the
    preceding sentence, each of the Stockholders affirms that his, her or its
    agreement to vote for the approval of such a transaction is given as a
    condition of this Agreement and as such is coupled with an interest and is
    irrevocable.  This agreement of the Stockholders shall remain in full force
    and effect and be enforceable against any donee, transferee or assignee of
    any Shares that are required to become a party to this Agreement.  This
    voting agreement shall remain in full force and effect throughout the term
    of this Agreement.  It is understood that this voting agreement relates
    solely to such a transaction resulting in a Change of Control and all
    related matters and does not constitute the agreement to vote or consent as
    to any other matters.


COVENANTS OF THE COMPANY

Delivery of Financial Statements

.



The Company shall deliver to each Stockholder:

 a. within forty five (45) days after the close of each of the first three
    quarterly accounting periods in each fiscal year of the Company, the
    consolidated balance sheet of the Company and its Subsidiaries as at the end
    of such quarterly period and the related consolidated statements of income,
    cash flow and retained earnings for such quarterly period and for the
    elapsed portion of the fiscal year ended with the last day of such quarterly
    period, in each case setting forth comparative figures for the related
    periods in the prior fiscal year; and
 b. within ninety (90) days after the close of each fiscal year of the Company,
    the consolidated balance sheet of the Company and its Subsidiaries as at the
    end of such fiscal year and the related consolidated statements of income,
    cash flow and retained earnings for such fiscal year, setting forth
    comparative figures for the preceding fiscal year end and prepared in
    accordance with GAAP and certified by independent public accountants of
    nationally recognized standing.

Inspection.

The Company and each of its Subsidiaries shall permit each Stockholder, at such
Stockholder's expense, to visit and inspect its properties, to examine its books
of account and records and to discuss its affairs, finances and accounts with
its officers, all at such reasonable times as may be reasonably requested by the
Stockholder, subject to appropriate agreements as to confidentiality.  Any
Stockholder requesting such rights shall use its best efforts to minimize any
disruption to the business or operations of the Company.


SHARES CERTIFICATE LEGENDS

A copy of this Agreement shall be filed with the Secretary of the Company and
kept with the records of the Company.  Each certificate evidencing Shares owned
by the Stockholders shall bear the following legends:

(a) THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") AND WERE ISSUED PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT PROVIDED BY 11 U.S.C. SECTION 1145,
UNDER ORDER CONFIRMING THE PLAN OF REORGANIZATION OF THE COMPANY DATED JANUARY
22, 2001.  THE HOLDER OF THIS CERTIFICATE IS REFERRED TO 11 U.S.C. SECTION 1145
FOR GUIDANCE AS TO THE SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

(b) THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER, VOTING AGREEMENTS AND OTHER CONDITIONS AND RESTRICTIONS SPECIFIED IN
THE STOCKHOLDERS' AGREEMENT AMONG THE COMPANY, THE ANSCHUTZ CORPORATION AND THE
OTHER STOCKHOLDERS NAMED THEREIN, COPIES OF WHICH ARE ON FILE AT THE OFFICE OF
THE COMPANY AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER OF SUCH SHARES
UPON WRITTEN REQUEST.

All Stockholders shall be bound by the requirements of such legends to the
extent that such legends are applicable.  Upon the closing of an Initial
Offering, certificates evidencing Shares shall be replaced, at the expense of
the Company, with certificates not bearing the legends required by paragraph (b)
above or the applicable portions of paragraph (a) above relating to the
termination of this Agreement.

After such time as any of the legends described by this Article VI are no longer
required on any certificate or certificates representing the Shares and such
Shares are no longer subject to this Agreement, upon the request of the
Stockholders, the Company shall cause such certificate or certificates to be
exchanged for a certificate or certificates that do not bear such legends.


MISCELLANEOUS

Rules of Construction

.



The term "this Agreement" means this agreement together with all schedules and
exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof.  The use in this
Agreement of the term "including" means "including, without limitation."  The
words "herein," "hereof," "hereunder" and other words of similar import refer to
this Agreement as a whole, including the schedules and exhibits, as the same may
from time to time be amended, modified, supplemented or restated, and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement.  All references to sections, schedules and exhibits mean the
sections of this Agreement and the schedules and exhibits attached to this
Agreement, except where otherwise stated.  The title of and the section and
paragraph headings in this Agreement are for convenience of reference only and
shall not govern or affect the interpretation of any of the terms or provisions
of this Agreement.  The use herein of the masculine, feminine or neuter forms
shall also denote the other forms, as in each case the context may require or
permit.  Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.

Independent Pursuit of Business Opportunities.

The parties hereto expressly acknowledge that each Stockholder and its
Affiliates has and will continue to have business and investment interests
independent of its investment in the Company.  Nothing contained herein will
restrict the ability of any Stockholder or its Affiliates from time to time to
engage in any business or investment activity or to acquire, develop or
otherwise pursue business or investment opportunities, including without
limitation business or investment activities or opportunities that compete with
or are otherwise contrary to the interests of the Company or one or more of the
other Stockholders or that the Company or one or more of the other Stockholders
might find advantageous or desirable to engage in, acquire, develop or otherwise
pursue for its own account, independently and without notice to, or regard for
the interests of, the Company and the other Stockholders.

Successors and Assigns.

Except as otherwise set forth in this Agreement, whether or not an express
assignment has been made pursuant to the terms of this Agreement, the terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors, assigns, heirs, executors and administrators of the
parties and all subsequent holders of the Shares.  For the avoidance of doubt,
the rights of the members of the Lenders Group set forth in Articles II and III
and Section  4.2, and Sections 7.15-7.19 are personal in nature and may not be
assigned to any Person (other than an Affiliate of such Person) without the
prior written consent of TAC.

Termination.

 a. Any party to, or Person who is subject to, this Agreement who ceases to own
    any Shares or any interest therein in accordance with the terms of this
    Agreement shall cease to be a party to, or Person who is subject to, this
    Agreement and thereafter shall have no rights or obligations hereunder,
    provided that any Transfer of Shares by any Stockholder in breach of this
    Agreement shall not relieve such Stockholder of liability for any such
    breach.
 b. All rights and obligations pursuant to this Agreement shall terminate (other
    than rights and obligations under Section 4.2 if the termination is due to a
    Change of Control of the Company or obligations which have arisen and are
    outstanding prior to termination and the obligations of the Company pursuant
    to Article 3) upon the earlier of (i) the closing of an Initial Offering,
    (ii) upon written agreement of Stockholders holding an aggregate of eighty
    percent (80%) of the then outstanding voting Shares, (iii) a Change of
    Control of the Company or (iv) the date which is ten (10) years after the
    date hereof.

Recapitalization, Exchanges, etc., Affecting the Shares.

Except as expressly provided herein, the provisions of this Agreement shall
apply to any and all Shares of the Company or any successor or assignee of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for, or in substitution for the Shares,
by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation, or otherwise in such
a manner as to reflect the intent and meaning of the provisions hereof.

No Third Party Beneficiaries.

Except as otherwise provided herein, this Agreement is not intended to confer
upon any Person, except for the parties hereto, any rights or remedies
hereunder.

Governing Law; Jurisdiction.

This Agreement shall be governed by and construed under the laws of the State of
Delaware as applied to agreements among Delaware residents entered into and to
be performed entirely within Delaware.  The parties hereto hereby agree that any
action, demand, claim or counterclaim relating to the terms and provisions of
this Agreement, or to its breach, may be brought in Delaware in a court (State
or Federal) of competent jurisdiction and each party hereby consents to the in
personam jurisdiction of any such Court.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



Titles and Subtitles.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

Notices.

Unless otherwise provided, any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery to the party to be notified or upon delivery by confirmed facsimile
transmission, nationally recognized overnight courier service, or upon deposit
with the United States Post Office, by registered or certified mail, postage
prepaid and addressed to the party to be notified at the address indicated for
such party on the signature page hereof, or at such other address as such party
may designate by ten (10) days' advance written notice to the other parties.

Expenses.

If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys' fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

Entire Agreement; Amendments and Waivers.

This Agreement constitutes the full and entire understanding and agreement among
the parties with regard to the subject matter hereof.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and holders of at
least eighty percent (80%) of the then outstanding voting Shares.  Any amendment
or waiver effected in accordance with this Section 7.12 shall be binding upon
each holder of any Registrable Securities, each future holder of all such
Registrable Securities and the Company.  Notwithstanding the foregoing, no
amendments or waivers may be made to this Agreement that change the duties or
responsibilities of the Agent under the Agreement without the prior written
consent of the Agent.

Severability.

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

Aggregation of Shares.

All Registrable Securities held or acquired by affiliated entities or persons
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

Amendments to Certificate of Incorporation, Bylaws, Series A Convertible
Preferred Stock and Warrants.

Prior to the Expiration Date, the parties agree that the Company may not make
any amendments to (i) the Certificate of Incorporation, (ii) the Bylaws,
(iii) the Certificate of Designations of the Series A Convertible Preferred
Stock or (iv) the terms of the Warrants without the unanimous approval of the
Board of Directors.

Issuance of Additional Equity Securities.

Prior to the Expiration Date, the parties agree that, without the prior consent
of a Majority in Interest of the Lenders Group, the Company shall not issue any
additional shares of capital stock, whether voting or non-voting, or any
options, warrants or other rights to purchase or acquire any such stock (whether
or not at the time exercisable), or any securities which are convertible into or
exchangeable for such stock (whether or not at the time so convertible or
exchangeable), or any options, warrants or other rights to purchase or acquire
such convertible or exchangeable securities (whether or not at the time
exercisable), or any voting debt securities that would result, immediately after
such issuance, in a decrease in the Conversion Price (as defined in the
Certificate of Designations) of the Series A Convertible Preferred Stock unless
all of the holders of the Series A Convertible Preferred Stock agree in writing
to waive such decrease in the Conversion Price.  For the avoidance of doubt, the
foregoing shall not apply to any shares of Common Stock issued (i) upon
conversion of shares of Series A Convertible Preferred Stock or the exercise of
Warrants, (ii) to employees, consultants or directors pursuant to the terms of
the Stock Option Plan or any other stock option, stock grant, stock purchase or
similar plans or arrangements duly approved by the Board of Directors in
accordance with Section 7.18 (as applicable), (iii) as a dividend or other
distribution on the Common Stock, or (iv) in connection with a subdivision or
reclassification of shares of Common Stock into a greater number of shares.

Annual Meetings; Agenda.

Prior to the Expiration Date, the parties agree that the Agent acting at the
direction of a Majority in Interest of the Lenders Group shall be entitled to
propose items to be included in the agenda of any annual or special
stockholders' meeting by giving written notice thereof to the Secretary of the
Company at least ten (10) days prior to the date of any such meeting, and the
Company shall cause such items to be included in the agenda of any such meeting.

Employee Stock Options.

The parties agree to vote in favor of the 2000 Omnibus Stock Incentive Program
of the Company in substantially the form attached hereto as Appendix C (the
"Stock Option Plan") at any annual or special stockholders' meeting at which
stockholder approval of such program is requested by the Company.  Prior to the
earlier of (i) three years from the Effective Date and (ii) the Expiration Date,
the Company shall not increase the number of shares reserved for issuance under
the Stock Option Plan, or establish or maintain any other stock option, stock
grant, stock purchase or similar plans or arrangements for the benefit of the
Company's officers, directors or employees, without the unanimous approval of
the Board of Directors; provided, however, that a majority of the Board of
Directors, in its sole discretion, may reserve up to an additional 823,966
shares of Common Stock for future grants under the Stock Option Plan.

Approval by Lenders Group.

Unless otherwise notified in writing to the Company by a Majority in Interest of
the Lenders Group, all approvals of, or notifications by, a Majority in Interest
of the Lenders Group that are required under this Agreement shall be delivered
in writing to the Company (with a copy to TAC) by the Agent.  The Company shall
be entitled to conclusively rely, without further inquiry, on such written
approval or notification of the Agent (or its successor) as constituting the
approval or notification (as the case may be) of a Majority in Interest of the
Lenders Group in respect of any such matters.

Share Registry.

The Company shall maintain at its principal offices a registry of the ownership
of the Shares.  Each of the Shareholders and the Agent shall be permitted to
review such records upon reasonable advance notice to the Secretary of the
Company.  Each Stockholder agrees to promptly inform the Secretary of the
Company of any transfer or purported transfer of Shares and the identity of such
transferee(s) of such Shares.

Indemnification of Agent.

The Lenders Group shall indemnify upon demand the Agent-Related Persons ratably
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind whatsoever which may at any time (including at any time following the
resignation of the Agent) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such Person
under or in connection with any of the foregoing; provided, however, that the
Lenders Group shall not be liable for the payment to the Agent-Related Persons
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Person's gross negligence or willful misconduct.  Without limitation of the
foregoing, the Lenders Group shall reimburse the Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including reasonable
attorney costs) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, or any
document contemplated by or referred to herein.

Successor Agent.

The Agent may resign as Agent upon thirty (30) days' notice to the Lenders
Group.  If the Agent shall resign under this Agreement or the Restructured Bank
Credit Agreement, the Majority in Interest of the Lenders Group shall appoint
from among members of the Lenders Group a successor Agent for the Lenders
Group.  If no successor Agent is appointed prior to the effective date of the
resignation of the Agent, the Agent may appoint, after consulting with the
Lenders Group, a successor Agent from among members of the Lenders Group.  Upon
the acceptance of its appointment as successor Agent, such successor Agent shall
succeed to all the appointment, powers and duties of the retiring Agent.  The
term "Agent" shall mean such successor Agent.  The retiring Agent's rights,
powers and duties as Agent shall be terminated. After a retiring Agent's
resignation as Agent hereunder or under the Restructured Bank Credit Agreement,
the provisions of this Section 7.22 shall inure to its respective benefit as to
any actions taken or omitted to be taken by the Agent while the Agent was Agent
under this Agreement.  If no successor Agent has accepted appointment as Agent
by the date which is thirty (30) days following a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Lenders Group shall perform all the duties of the Agent
hereunder until such time, if any, as the Majority in Interest of the Lenders
Group shall appoint a successor Agent, as provided for above.

[The remainder of this page has been intentionally left blank.]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

UNITED ARTISTS THEATRE COMPANY

 

By

Name:

Title:

Address for Notices:





     

UNITED ARTISTS THEATRE CIRCUIT, INC.



 

By

Name:

Title:



Address for Notices:





     

UNITED ARTISTS REALTY COMPANY



 

By

Name:

Title:



Address for Notices:





     

UNITED ARTISTS PROPERTIES I CORP.



 

By

Name:

Title:



Address for Notices:





   



 

UNITED ARTISTS PROPERTIES II CORP.



 

By

Name:

Title:



Address for Notices:





             

BANK OF AMERICA, N.A.



 

By

Name:

Title:



 

Bankers Trust Company



 

By

Name:

Title:

     

THE Chase Manhattan Bank



 

By

Name:

Title:

   



 

 

Continental Casualty Company



 

By

Name:

Title:

     

Cypress Tree Senior Floating Rate Fund



 

By

Name:

Title:

     

Franklin Floating Rate Trust



 

By

Name:

Title:

     

GSCP Recovery, Inc.



 

By

Name:

Title:

   



 

 

HELA Associates, LLC



 

By

Name:

Title:

     

Keyport Life Insurance Company



 

By

Name:

Title:

     

KZH Cypress Tree-1 LLC



 

By

Name:

Title:

     

Merrill Lynch Capital Corporation



 

By

Name:

Title:

     

ML CLO XIX Sterling (Cayman) Ltd.



 

By

Name:

Title:

   



 

 

Morgan Stanley Dean Witter Prime Income Trust



 

By

Name:

Title:

     

Morgens Waterfall Holdings, LLC



 

By

Name:

Title:

     

Mountain Capital CLO I, Ltd.



 

By

Name:

Title:

     

Putnam Diversified Income Trust



 

By

Name:

Title:

     

Putnam High Yield Managed Fund



 

By

Name:

Title:

   



 

 

Putnam High Yield Total Return Fund



 

By

Name:

Title:

     

Putnam High Yield Trust II



 

By

Name:

Title:

     

Salomon Brothers Holding Company Inc.



 

By

Name:

Title:

     

SRF Trading, Inc.



 

By

Name:

Title:

     

Stein Roe Floating Rate Limited Liability Company



 

By

Name:

Title:

   



 

 

Van Kampen Prime Rate Income Trust



 

By

Name:

Title:

     

Van Kampen Senior Income Trust



 

By

Name:

Title:



 

AGREED AND ACCEPTED:



 

BANK OF AMERICA, N.A., as Agent



 

By

Name:

Title:



 

 

 

The anschutz corporation



 

By

Name:

Title:



 

APPENDIX A

INITIAL STOCKHOLDERS

STOCKHOLDER

 

SECURITIES ISSUED:

The Anschutz Corporation

 

2,000,000 shares of Common Stock

   

9,120,000 shares of Series A Convertible Preferred Stock

Lenders Group

   

Bank of America, N.A.

 

1,849,842 shares of Common Stock

Bankers Trust Company

 

110,084 shares of Common Stock

Chase Manhattan Bank (The)

 

505,424 shares of Common Stock

Continental Casualty Company

 

160,764 shares of Common Stock

Cypress Tree Senior Floating Rate Fund

 

5,600 shares of Common Stock

Franklin Floating Rate Trust

 

393,428 shares of Common Stock

GSCP Recovery, Inc.

 

146,090 shares of Common Stock

Hela Associates, LLC

 

114,868 shares of Common Stock

Keyport Life Insurance Company

 

257,592 shares of Common Stock

KZH Cypress Tree-1LLC

 

288,492 shares of Common Stock

Merrill Lynch Capital Corporation

 

240,851 shares of Common Stock

ML CLO XIX Sterling (Cayman) Ltd.

 

190,394 shares of Common Stock

Morgan Stanley Dean Witter Prime

   

    Income Trust

 

509,584 shares of Common Stock

Morgens Waterfall Holdings, LLC

 

1,078,103 shares of Common Stock

Mountain Capital CLO I, Ltd.

 

190,394 shares of Common Stock

Putnam Diversified Income Trust

 

134,396 shares of Common Stock

Putnam High Yield Managed Fund

 

22,399 shares of Common Stock

Putnam High Yield Total Return Fund

 

2,240 shares of Common Stock

Putnam High Yield Trust II

 

31,359 shares of Common Stock

Salomon Brothers Holding Company Inc.

 

423,576 shares of Common Stock

SRF Trading, Inc.

 

111,996 shares of Common Stock

Stein Roe Floating Rate Limited

   

    Liability Company

 

44,799 shares of Common Stock

Van Kampen Prime Rate Income Trust

 

112,559 shares of Common Stock

Van Kampen Senior Income Trust

 

1,075,166 shares of Common Stock

Total Lenders Group shares:

 

8,000,000 shares of Common Stock

APPENDIX B

INITIAL
DIRECTORS AND OFFICERS
OF THE COMPANY

INITIAL DIRECTORS

TAC Directors:

Kurt C. Hall

Michael Bennet

Craig Slater

Philip Anschutz

Christopher Hunt



Lenders Group Directors:

Pursuant to the Confirmation Order, Neil Augustine and one (1) of the two (2)
individuals listed below shall be selected as the initial directors of the
Lenders Group shortly after the Effective Date by Morgens, Waterfall, Vintiadis
& Company, Inc. and Van Kampen Investment Advisory Corp.:



Robert J. Higgins

Randall G. Kominsky



INITIAL OFFICERS

Name

Title

Kurt C. Hall

President and Chief Executive Officer

Michael L. Pade

Executive Vice President

Ralph E. Hardy

Executive Vice President, General Counsel, Secretary

David J. Giesler

Executive Vice President, Chief Financial Officer

Raymond C. Nutt

Executive Vice President

Neal Pinsker

Executive Vice President

Bruce Taffet

Executive Vice President

Gerald M. Grewe

Senior Vice President

Edward Cooper

Vice President

Charles Fogel

Vice President

Vince M. Fusco

Vice President

Debbie S. Liller

Vice President

Wallace R. Helton

Vice President

Robert A. McCormick

Vice President

Rebecca A. Sanders

Vice President

Darrell C. Taylor

Vice President

Douglas A. Wolkin

Vice President

   



APPENDIX C

2001 OMNIBUS STOCK INCENTIVE PLAN

This Appendix C is to be supplied prior to the Effective Date, with such terms
and conditions as are consistent with the Lock-Up, Voting and Consent Agreement,
dated as of August 16, 2000, by and among the Company and the other parties
thereto, and the Term Sheet attached as an exhibit thereto.

Schedule I

Lenders Group



Avenue Special Situations Fund II, L.P.

Bank of America, N.A.

Bankers Trust Company

Bear, Stearns & Co. Inc.

Chase Securities Inc., as agent for The Chase Manhattan Bank

Continental Casualty Company

Cypress Tree Senior Floating Rate Fund

Eaton Vance Senior Income Trust

Franklin Floating Rate Trust

Fernwood Associates, L.P.

GoldenTree High Yield Partners, L.P.

GoldenTree High Yield Opportunities I, L.P.

Grayson & Co.

GSCP Recovery, Inc.

Hela Associates, LLC

Keyport Life Insurance Company

KZH Cypress Tree-1 LLC

Merrill Lynch Capital Corporation

ML CLO XIX Sterling (Cayman) Ltd.

Morgan Stanley Dean Witter Prime

    Income Trust

Morgens Waterfall Holdings, LLC

Mountain Capital CLO I, Ltd.

Putnam Diversified Income Trust

Putnam High Yield Managed Fund

Putnam High Yield Total Return Fund

Putnam High Yield Trust II

Salomon Brothers Holding Company Inc.

SRF Trading, Inc.

Stein Roe Floating Rate Limited

    Liability Company

Van Kampen Prime Rate Income Trust

Van Kampen Senior Income Trust

 

Schedule II

Additional Stockholders

TABLE OF CONTENTS

Page



ARTICLE I

DEFINITIONS

2

     

ARTICLE II

BOARD OF DIRECTORS

6

2.1

Board of Directors

6

2.2

Board Composition

6

2.3

Election of Directors

7

2.4

Vacancies

8

2.5

Removal of Stockholder Nominees

8

2.6

Officers of the Company

9

2.7

Nomination of Directors by Lenders Group

9

2.8

Director's Indemnification

9

     

ARTICLE III

REGISTRATION RIGHTS

10

3.1

Demand Registrations

10

3.2

Piggyback Registrations

11

3.3

Form S-3 Registration

12

3.4

Obligations of the Company

13

3.5

Information from Holder

16

3.6

Expenses of Registration

16

3.7

Selection of Underwriters

16

3.8

Delay of Registration

17

3.9

Indemnification

17

3.10

Termination of Registration Rights

19

3.11

Cooperation in Rule 144 Sales

20

     

ARTICLE IV

TRANSFER OF SHARES

20

4.1

Rights of First Refusal

20

4.2

Bring Along and Tag Along Rights

22

     

ARTICLE V

COVENANTS OF THE COMPANY

24

5.1

Delivery of Financial Statements

24

5.2

Inspection

24

     

ARTICLE VI

SHARES CERTIFICATE LEGENDS

25

     

ARTICLE VII

MISCELLANEOUS

25

7.1

Rules of Construction

25

7.2

Independent Pursuit of Business Opportunities

26

7.3

Successors and Assigns

26

7.4

Termination

26

7.5

Recapitalization, Exchanges, etc., Affecting the Shares

27

7.6

No Third Party Beneficiaries

27

7.7

Governing Law; Jurisdiction

27

7.8

Counterparts

27

7.9

Titles and Subtitles

27

7.10

Notices

27

7.11

Expenses

28

7.12

Entire Agreement; Amendments and Waivers

28

7.13

Severability

28

7.14

Aggregation of Shares

28

7.15

Amendments to Certificate of Incorporation, Bylaws, Series A

 

Convertible Preferred Stock and Warrants

28

7.16

Issuance of Additional Equity Securities

28

7.17

Annual Meetings; Agenda

29

7.18

Employee Stock Options

29

7.19

Approval by Lenders Group

29

7.20

Share Registry

30

7.21

Indemnification

30

7.22

Successor Agent

30





 

 

UNITED ARTISTS THEATRE COMPANY



2000 OMNIBUS STOCK INCENTIVE PLAN



 

    General Purpose of Plan; Definitions

    The name of this plan is the United Artists Theatre Company 2000 Omnibus
    Stock Incentive Plan (the "Plan").  The Plan was adopted by the Board
    (defined below) on _____________, 2001 pursuant to that certain Joint Plan
    of Reorganization dated September 5, 2000 and the order confirming same
    dated ______, 2001.  The purpose of the Plan is to enable the Company to
    attract and retain highly qualified personnel who will contribute to the
    Company's success and to provide incentives to Participants (defined below)
    that are linked directly to increases in stockholder value and will
    therefore inure to the benefit of all stockholders of the Company.

    For purposes of the Plan, the following terms shall be defined as set forth
    below:

     a. "Administrator" means the Board, or if and to the extent the Board does
        not administer the Plan, the Committee in accordance with Section 2
        below.
     b. "Award" means any award under the Plan.
     c. "Award Agreement" means, with respect to each Award, the signed written
        agreement between the Company and the Participant setting forth the
        terms and conditions of the Award.
     d. "Board" means the Board of Directors of the Company.
     e. "Cause" means, unless otherwise provided in an Award Agreement, willful
        misconduct, a willful failure to perform the Eligible Recipient's
        duties, insubordination, theft, dishonesty, conviction of a felony or
        any other willful conduct that is materially detrimental to the Eligible
        Recipient's performance of his or her duties or is materially
        detrimental to the Company or an Affiliated Entity or such other cause
        as the Board in good faith reasonably determines provides cause for the
        discharge of an Eligible Employee.
     f. "Change in Control" means, unless it is otherwise defined in an Award
        Agreement, the same as its definition in that certain Stockholders'
        Agreement, dated as of __________, among the Company, The Anschutz
        Corporation, the Lenders Group and Additional Stockholders of the
        Company (the "Stockholders' Agreement") which is attached as Exhibit A
        to the Award Agreements and is incorporated herein by this reference.
     g. "Code" means the Internal Revenue Code of 1986, as amended from time to
        time, or any successor thereto.
     h. "Committee" means any committee the Board may appoint to administer the
        Plan.  If at any time or to any extent the Board shall not administer
        the Plan, then the functions of the Board specified in the Plan shall be
        exercised by the Committee.
     i. "Common Stock" means the common stock, par value $0.01 per share, of the
        Company.
     j. "Company" means United Artists Theatre Company, a Delaware corporation
        or any successor corporation.
     k. "Disability" means, when used in connection with the exercise of an
        Incentive Stock Option following termination of employment, disability
        within the meaning of section 22(e)(3) of the Code.
     l. "Eligible Recipient" means an officer, director, employee, consultant or
        advisor of, or one who has accepted an offer to be so by, the Company or
        of any Parent or Subsidiary, who is also the Chief Executive Officer of
        the Company or is a member of the management team selected by such Chief
        Executive Officer (the "Management").
     m. "Exercise Price" means the per share price, if any, at which a holder of
        an Award may purchase the Shares issuable upon exercise of the Award.
     n. "Fair Market Value" as of a particular date shall mean the fair market
        value of a share of Common Stock as determined by the Board in good
        faith based on all of the relevant facts and circumstances.
     o. "Incentive Stock Option" means any Option intended to be designated as
        an "incentive stock option" within the meaning of Section 422 of the
        Code.
     p. "Nonqualified Stock Option" means any Option that is not an Incentive
        Stock Option, including any Option that provides (as of the time such
        Option is granted) that it will not be treated as an Incentive Stock
        Option.
     q. "Option" means an option to purchase Shares granted pursuant to Section
        6 below.
     r. "Parent" means any corporation (other than the Company) in an unbroken
        chain of corporations ending with the Company, if each of the
        corporations in the chain (other than the Company) owns stock possessing
        50% or more of the combined voting power of all classes of stock in one
        of the other corporations in the chain.
     s. "Participant" means any Eligible Recipient selected by the
        Administrator, pursuant to the Administrator's authority in Section 2
        below, to receive grants of Options and/or awards of Restricted Stock.
     t. "Permanent Disability" means any physical or mental condition that the
        Administrator, in its discretion, finds to permanently prevent a
        Participant from performing the material duties of his or her current
        employment.  If a Participant makes application for disability benefits
        under the Company's long-term disability program, as now in effect or as
        hereafter amended, and qualifies for such benefits, the Participant
        shall be presumed to qualify as permanently disabled under this Plan.
     u. "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
        Act, as modified and used in Sections 13(d) and 14(d) thereof, except
        that such term shall not include (i) the Company or any of its
        subsidiaries, (ii) a trustee or other fiduciary holding securities under
        an employee benefit plan of the Company or any of its affiliates, (iii)
        an underwriter temporarily holding securities pursuant to an offering of
        such securities, or (iv) a corporation owned, directly or indirectly, by
        the stockholders of the Company in substantially the same proportions as
        their ownership of stock of the Company.
     v. "Retirement" means termination by the Participant of employment or
        service with the Company or any Parent or Subsidiary on or after
        reaching the normal retirement age of sixty-five.
     w. "Restricted Stock" means Shares subject to certain restrictions granted
        pursuant to Section 7 below.
     x. "Shares" means shares of Common Stock reserved for issuance under the
        Plan, as adjusted pursuant to Sections 3 and 5, and any successor
        security.
     y. "Subsidiary" means any corporation (other than the Company) in an
        unbroken chain of corporations beginning with the Company, if each of
        the corporations (other than the last corporation) in the unbroken chain
        owns stock possessing 50% or more of the total combined voting power of
        all classes of stock in one of the other corporations in the chain.

    Administration.
 1. The Plan shall be administered by the Board or, at the Board's sole
    discretion, by the Committee, which shall be appointed by the Board, and
    which shall serve at the pleasure of the Board.  Pursuant to the terms of
    the Plan, the Administrator shall have the power and authority:
     i.   to select those Eligible Recipients who shall be Participants;
     ii.  to determine whether and to what extent Options or awards of
          Restricted Stock or other Awards are to be granted hereunder to
          Participants;
     iii. to determine the number of Shares to be covered by each Award granted
          hereunder;
     iv.  to determine the terms and conditions, not inconsistent with the terms
          of the Plan, of each Award granted hereunder;
     v.   to determine the terms and conditions, not inconsistent with the terms
          of the Plan, which shall govern all written instruments evidencing
          Options or awards of Restricted Stock or other Awards granted
          hereunder;
     vi.  to adopt, alter and repeal such administrative rules, guidelines and
          practices governing the Plan as it shall from time to time deem
          advisable; and

    (vii) to interpret the terms and provisions of the Plan and any Award issued
    under the Plan (and any Award Agreement relating thereto) in its sole
    discretion and to otherwise supervise the administration of the Plan.

 2. The Administrator may, in its absolute discretion, without amendment to the
    Plan, (i) accelerate the date on which any Option granted under the Plan
    becomes exercisable or vested, waive or amend the operation of Plan
    provisions respecting exercise after termination of employment or otherwise
    adjust any of the terms of such Option, and (ii) accelerate the lapse of
    restrictions, or waive any condition imposed hereunder, with respect to any
    share of Restricted Stock or otherwise adjust any of the terms applicable to
    any such Award; provided that no action under this Section 2(b) shall
    adversely affect any outstanding Award without the consent of the holder
    thereof.
 3. All decisions made by the Administrator pursuant to the provisions of the
    Plan shall be final, conclusive and binding on all persons, including the
    Company and the Participants.

Shares Subject to Plan.

The total number of shares of Common Stock reserved and available for issuance
under the Plan shall be 2,746,666, Shares, of which 1,922,700 Shares shall be
granted within ten (10) days of adoption of this Plan by the Board and 823,966
Shares of which shall be reserved for subsequent Awards.  Such Shares may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.

To the extent that (i) an Option expires or is otherwise terminated without
being exercised, or (ii) any Shares subject to any award of Restricted Stock are
forfeited, such Shares shall again be available for issuance in connection with
future Awards granted under the Plan.  If any Shares have been pledged as
collateral for indebtedness incurred by a Participant in connection with the
exercise of an Option and such Shares are returned to the Company in
satisfaction of such indebtedness, such Shares shall again be available for
issuance in connection with future Awards granted under the Plan.

Eligibility.

Eligible Recipients may be granted Options and/or awards of Restricted Stock. 
The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among the Eligible Recipients.

The Administrator shall have the authority to grant to any Eligible Recipient
who is an employee of the Company or of any Parent or Subsidiary (including
directors who are also officers of the Company) Incentive Stock Options,
Nonqualified Stock Options, or both types of Options, and/or Restricted Stock. 
Directors of the Company or of any Parent or Subsidiary, consultants or advisors
who are not also employees of the Company or of any Parent or Subsidiary may
only be granted Options that are Nonqualified Stock Options and/or Restricted
Stock.

Corporate Transactions

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Common
Stock, an equitable substitution or proportionate adjustment shall be made in
(i) the aggregate number of Shares reserved for issuance under the Plan, (ii)
the kind, number and Exercise Price of Shares subject to outstanding Options
granted under the Plan, and (iii) the kind, number and purchase price of Shares
subject to outstanding awards of Restricted Stock granted under the Plan, in
each case as may be determined by the Administrator, in its sole discretion. 
Such other substitutions or adjustments shall be made as may be determined by
the Administrator, in its sole discretion.  In connection with any event
described in this paragraph, the Administrator may provide, in its sole
discretion, for the cancellation of any outstanding awards and payment in cash
or other property therefore.

Options.

Options may be granted alone or in addition to other awards of Restricted Stock
granted under the Plan.  Any Option granted under the Plan shall be in such form
as the Administrator may from time to time approve, and the provisions of each
Option need not be the same with respect to each Participant.  Participants who
are granted Options shall enter into an Award Agreement with the Company, in
such form as the Administrator shall determine, which Award Agreement shall set
forth, among other things, the Exercise Price of the Option, the term of the
Option and provisions regarding exercisability of the Option granted thereunder.

The Options granted under the Plan may be of two types: (i) Incentive Stock
Options and (ii) Nonqualified Stock Options.  To the extent that any Option does
not qualify as an Incentive Stock Option, it shall constitute a separate
Nonqualified Stock Option.  More than one Option may be granted to the same
Participant and be outstanding concurrently hereunder.

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable:

Option Exercise Price
.  The per share Exercise Price of Shares purchasable under an Option shall be
determined by the Administrator in its sole discretion at the time of grant but
shall not, (i) in the case of Incentive Stock Options, be less than 100% of the
Fair Market Value of the Common Stock on such date (110% of the Fair Market
Value per Share on such date if, on such date, the Eligible Recipient owns (or
is deemed to own under Section 424(d) of the Code) stock possessing more than
ten percent of the total combined voting power of all classes of stock of the
Company, its Parent or Subsidiary), and (ii) in the case of Nonqualified Stock
Options, to the extent required at the time of grant by California "Blue Sky"
law, be less than 85% of the Fair Market Value of the Common Stock on such date
and in no event be less than the par value of the Common Stock.  Notwithstanding
the forgoing, if a Participant owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company or of any
Parent or Subsidiary and an Option is granted to such Participant, the Exercise
Price of such Option, to the extent required at the time of grant by California
"Blue Sky" law with respect to any Option, shall be no less than 110% of the
Fair Market Value of the Stock on the date such Option is granted.
Option Term
.  The term of each Option shall be fixed by the Administrator, but no Option
shall be exercisable more than ten years after the date such Option is granted;
provided
,
however
, that if an employee owns or is deemed to own (by reason of the attribution
rules of Section 424(d) of the Code) more than 10% of the combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary and an
Incentive Stock Option is granted to such employee, the term of such Incentive
Stock Option (to the extent required by the Code at the time of grant) shall be
no more than five years from the date of grant.
Exercisability
.  Options shall be exercisable at such time or times and subject to such terms
and conditions as shall be determined by the Administrator at or after the time
of grant; provided, however, that, to the extent required at the time of grant
by California "Blue Sky" law, Options granted to individuals other than
officers, directors or consultants of the Company shall be exercisable at the
rate of at least 20% per year over five years from the date of grant.  The
Administrator may also provide that any Option shall be exercisable only in
installments, and the Administrator may waive such installment exercise
provisions at any time, in whole or in part, based on such factors as the
Administrator may determine, in its sole discretion.
Method of Exercise
.  Subject to Section 6(c), Options may be exercised in whole or in part at any
time during the Option period, by giving written notice of exercise to the
Company specifying the number of Shares to be purchased, accompanied by (i)
payment in full of the aggregate Exercise Price of the Shares so purchased in
cash, (ii) delivery of outstanding shares of Common Stock with a Fair Market
Value on the date of exercise equal to the aggregate exercise price payable with
respect to the Options' exercise or (iii) simultaneous sale through a broker
reasonably acceptable to the Administrator of Shares acquired on exercise, as
permitted under Regulation T of the Federal Reserve Board.

In the event a grantee elects to pay the exercise price payable with respect to
an Option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company. 
Delivery for this purpose may, at the election of the grantee, be made either by
(A) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a form acceptable to the Company, or (B) direction to the grantee's
broker to transfer, by book entry, of such shares of Common Stock from a
brokerage account of the grantee to a brokerage account specified by the
Company.  When payment of the exercise price is made by delivery of Common
Stock, the difference, if any, between the aggregate exercise price payable with
respect to the Option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash.  No grantee may tender shares of Common Stock having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the Option being
exercised (plus any applicable taxes).

Non-Transferability of Options
.  Except as otherwise provided by the Administrator or in the Award Agreement,
Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will, by the laws of descent or
distribution.
Termination of Employment or Service
.  Upon the termination of a Participant's employment or service with the
Company or any Parent or Subsidiary for any reason (including without limitation
by reason of the sale of such Subsidiary) other than due to Death, Permanent
Disability or Retirement which are discussed in Section 8 below, any Shares
subject to an Option that have not vested prior to such termination, shall
immediately expire as of the date of such termination ("the Termination Date"). 
If a Participant's employment with, or service as a director, consultant or
advisor to the Company or to any Parent or Subsidiary terminates for any reason
other than Cause any vested Option or vested portion thereof may thereafter be
exercised to the extent that it is exercisable at the time of such termination,
or as otherwise determined by the Administrator, but in no event shall the
exercise period be less than three (3) years (or six (6) months in the event the
Company previously consummated an initial underwritten public offering of its
equity securities pursuant to an effective registration statement filed under
the Securities Act of 1933, as amended (the "Securities Act")) following
termination of employment.  Incentive Stock Options not exercised by such
Participant within three(3) months after the date of termination (or within one
(1) year after a termination caused by Disability) will cease to qualify as
Incentive Stock Options and will be treated as Nonqualified Stock Options under
the Plan if required to be so treated under the Code.  In the absence of a
specified time in the Award Agreement, the Option shall remain exercisable for a
period of three (3) years (or six (6) months in the event the Company previously
consummated an initial underwritten public offering of its equity securities
pursuant to an effective registration statement filed under the Securities Act)
following the Participant's termination of employment or service with the
Company or any Parent or Subsidiary for any reason other than Cause. 
Notwithstanding the foregoing, no Option shall be exercisable after the
expiration of its term.  Unless provided otherwise in an Award Agreement or in
the Administrator's discretion any time thereafter, in the event of the
termination of an Optionee's employment for Cause, all outstanding Options,
vested or not vested, granted to such Participant shall expire on the date of
such termination.
Annual Limit on Incentive Stock Options
.  To the extent that the aggregate Fair Market Value (determined as of the date
the Incentive Stock Option is granted) of Shares with respect to which Incentive
Stock Options granted to a Participant under this Plan and all other option
plans of the Company or of any Parent or Subsidiary become exercisable for the
first time by the Participant during any calendar year exceeds $100,000 (as
determined in accordance with Section 422(d) of the Code), the

portion of such Incentive Stock Options in excess of $100,000 shall be treated
as Nonqualified Stock Options.
Rights as Stockholder
.  An Optionee shall have no rights to dividends or any other rights of a
stockholder with respect to the Shares subject to the Option until the Optionee
has given written notice of exercise, has paid in full for such Shares, has
satisfied the requirements of Section 11 hereof and, if requested, has given the
representation described in paragraph (b) of Section 12 hereof, and, upon
becoming a stockholder, the Participant shall become a party to and be bound by
the conditions of the Stockholders' Agreement.
Repurchase Rights
.  Unless the Administrator determines otherwise, the Award Agreement pertaining
to the Option, shall grant the Company a repurchase option with respect to
Shares obtained upon the exercise of an Option.  Such repurchase option shall be
exercisable, at the discretion of the Board, upon the voluntary or involuntary
termination of the Participant's service with the Company for any reason
including, without limitation, for death, Permanent Disability or Retirement and
must be exercised within ninety (90) days following such termination or within
ninety (90) days of exercise of the Option, whichever is later.  The purchase
price for the Shares repurchased pursuant to the Award Agreement pertaining to
the Option shall be no less than the Fair Market Value of the Shares on the date
of termination, and may be paid by cancellation of any indebtedness of the
Participant to the Company.  Such repurchase option shall terminate upon the
consummation of an initial underwritten public offering by the Company of its
equity securities pursuant to an effective registration statement filed under
the Securities Act.

Restricted Stock.

Awards of Restricted Stock may be issued either alone or in addition to Options
granted under the Plan.  The Administrator shall determine the Eligible
Recipients to whom, and the time or times at which, awards of Restricted Stock
shall be made; the number of Shares to be awarded; the purchase price to be paid
by the Participant for the acquisition of Restricted Stock; and the Restricted
Period (as defined in Section 7(b)(ii)) applicable to awards of Restricted
Stock.  The Administrator may also condition the grant of the award of
Restricted Stock upon the exercise of Options, or upon such other criteria as
the Administrator may determine, in its sole discretion.  The provisions of the
awards of Restricted Stock need not be the same with respect to each
Participant.

Awards and Certificates
.  The prospective recipient of awards of Restricted Stock shall not have any
rights with respect to any such Award, unless and until such recipient has
executed an Award Agreement evidencing the Award (a "Restricted Stock Award
Agreement") and delivered a fully executed copy thereof to the Company, within a
period of sixty (60) days (or such other period as the Administrator may
specify) after the award date. Except as otherwise provided below in Section
7(c), each Participant who is granted an award of Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, which
certificate shall be registered in the name of the Participant and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to any such Award.

The Company may require that the stock certificates evidencing Restricted Stock
granted hereunder be held in the custody of the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any award of Restricted
Stock, the Participant shall have delivered a stock power, endorsed in blank,
relating to the Shares covered by such Award.

Restrictions and Conditions
.  The awards of Restricted Stock granted pursuant to this Section 7 shall be
subject to the following restrictions and conditions:
 i.  The price per Share, if any, that a Participant must pay for Shares
     purchasable under an award of Restricted Stock shall be determined by the
     Administrator in its sole discretion at the time of grant but, to the
     extent required at the time of grant by California "Blue Sky" law, such
     price shall not be less than 85% of the Fair Market Value of the Stock on
     such date or at the time the purchase is consummated.  In no event may the
     purchase price be less than the par value of the Common Stock.  If a
     Participant owns or is deemed to own (by reason of the attribution rules
     applicable under Section 424(d) of the Code) more than 10% of the combined
     voting power of all classes of stock of the Company or of any Parent or
     Subsidiary and an award of Restricted Stock is granted to such Participant,
     the purchase price of such Award, to the extent required at the time of
     grant by California "Blue Sky" law with respect to any Option, shall be no
     less than 100% of the Fair Market Value of the Common Stock on the date
     such award of Restricted Stock is granted or the date the purchase is
     consummated.
 ii. Subject to the provisions of the Plan and the Restricted Stock Award
     Agreement governing any such Award, during such period as may be set by the
     Administrator commencing on the date of grant (the "Restricted Period"),
     the Participant shall not be permitted to sell, transfer, pledge or assign
     shares of Restricted Stock awarded under the Plan; provided, however, that
     the Administrator may, in its sole discretion, provide for the lapse of
     such restrictions in installments and may accelerate or waive such
     restrictions in whole or in part based on such factors and such
     circumstances as the Administrator may determine, in its sole discretion.

Rights as Stockholder
.  Except as provided in Section 7(a) and subject to the terms and conditions of
the Stockholders' Agreement, or as otherwise provided in an Award Agreement, the
Participant shall generally have the rights of a stockholder of the Company with
respect to Restricted Stock during the Restricted Period.  Certificates for
unrestricted Shares shall be delivered to the Participant promptly after, and
only after, the Restricted Period shall expire without forfeiture in respect of
such awards of Restricted Stock except as the Administrator, in its sole
discretion, shall otherwise determine.
Repurchase Rights
.  Unless the Administrator determines otherwise, the Restricted Stock Award
Agreement shall grant the Company a repurchase option exercisable, at the
discretion of the Board, upon the voluntary or involuntary termination of the
Participant's service with the Company for any reason including, without
limitation, for death, Permanent Disability or Retirement which must be
exercised within ninety (90) days following such termination.  The purchase
price for unrestricted Shares repurchased pursuant to the Restricted Stock Award
Agreement shall be no less than the Fair Market Value of the Shares on the date
of termination, and may be paid by cancellation of any indebtedness of the
Participant to the Company.  The purchase price for all other Shares repurchased
pursuant to the Restricted Stock Award Agreement may be paid by cancellation of
any indebtedness of the Participant to the Company and shall be the lesser of
the Fair Market Value on the date of termination, or the purchase price paid by
the Participant.  Such repurchase options shall lapse at a rate determined by
the Administrator;
provided that
, to the extent required at the time of grant by California "Blue Sky" law, for
awards of Restricted Stock granted to Participants other than officers,
directors or consultants of the Company, the repurchase option with respect to
Shares that are subject to forfeiture shall lapse at the rate of at least 20%
per year over five years from the date of grant and the repurchase option with
respect to unrestricted Shares shall terminate upon the consummation of an
initial underwritten public offering by the Company of its equity securities
pursuant to an effective registration statement filed under the Securities Act.

Acceleration of Vesting upon Death, Permanent Disability, Retirement, Change in
Control and Termination of the Plan.

Unless otherwise provided in an Award Agreement, a Participant shall immediately
become 100 percent Vested in all his or her outstanding Options or Restricted
Stock upon the occurrence of the Participant's death, Permanent Disability or
Retirement while the Participant is in the employ or service of the Company or
any Parent or Subsidiary and upon the occurrence of a Change in Control or
termination of the Plan.

Amendment and Termination.

The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant's
consent.  To the extent necessary and desirable, the Board shall obtain approval
of the stockholders (as described below), for any amendment that would:

 a. except as provided in Section 5 of the Plan, increase the total number of
    Shares reserved for issuance under the Plan;
 b. change the class of officers, directors, employees, consultants and advisors
    eligible to participate in the Plan; or
 c. extend the maximum Option period under Section 6(b) of the Plan.

The Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 2 and to Section 5 of
the Plan, no such amendment shall impair the rights of any Participant without
his or her consent.

Notwithstanding the foregoing, the Plan shall terminate upon the sale of all or
substantially all of the assets of the Company, a distribution of all or
substantially all of the assets of the Company to its stockholders, or the
merger or reorganization of the Company if the Company is not the surviving
entity.

Unfunded Status of Plan.

The Plan is intended to constitute an "unfunded" plan for incentive
compensation.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Withholding Taxes. Whenever cash is to be paid pursuant to an Award, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
federal, state, local and other withholding tax requirements related thereto. 
Whenever Shares are to be delivered pursuant to an Award, the Company shall have
the right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy any federal, state, local and other withholding tax
requirements related thereto. Unless otherwise determined by the Administrator,
a Participant may elect to deliver shares of Common Stock (or have the Company
withhold shares deliverable upon grant or vesting of Restricted Stock to
satisfy, in whole or in part, the amount the Company is required to withhold for
taxes in connection with the exercise of an Option or the delivery of Restricted
Stock upon grant or vesting, as the case may be.  Such election must be made on
or before the date the amount of tax to be withheld is determined.  Once made,
the election shall be irrevocable.  The fair market value of the Shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined.  In the event a Participant elects to deliver
or have the Company withhold Shares of Common Stock pursuant to this Section
11(b), such delivery or withholding must be made subject to the conditions and
pursuant to the procedures set forth in Section 6(d) with respect to the
delivery or withholding of Common Stock in payment of the Exercise Price of
Options. General Provisions. Shares shall not be issued pursuant to the exercise
of any Award granted hereunder unless the exercise of such Award and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, and the requirements of any stock exchange
upon which the Common Stock may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance. The
Administrator may require each person acquiring Shares to represent to and agree
with the Company in writing that such person is acquiring the Shares without a
view to distribution thereof.  The certificates for such Shares may include any
legend which the Administrator deems appropriate to reflect any restrictions on
transfer. All certificates for Shares delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable Federal or state securities law, and
the Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. The Company's
Repurchase of any Shares shall be subject to the terms of any credit or loan
agreement or similar arrangement to which the Company may be a party. Nothing
contained in the Plan shall prevent the Board from adopting other or additional
compensation arrangements, subject to stockholder approval, if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.  The adoption of the Plan shall not confer upon any
Eligible Recipient any right to continued employment or service with the Company
or any Parent or Subsidiary, as the case may be, nor shall it interfere in any
way with the right of the Company or any Parent or Subsidiary to terminate the
employment or service of any of its Eligible Recipients at any time. Each
Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of the Participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Administrator regarding payment of, any Federal, state, or local taxes of
any kind required by law to be withheld with respect to such Award.  The
obligations of the Company under the Plan shall be conditional on the making of
such payments or arrangements, and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant. No member of the Board or the Administrator,
nor any officer or employee of the Company acting on behalf of the Board or the
Administrator, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Administrator and each and any officer or employee
of the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation. To the extent applicable, pursuant to the
provisions of Section 260.140.46 of Title 10 of the California Code of
Regulations, the Company shall provide to each Participant and to each
individual who acquires Common Stock pursuant to the Plan, not less frequently
than annually during the period such Participant or purchaser has one or more
awards granted under the Plan outstanding, and, in the case of an individual who
acquires Common Stock pursuant to the Plan, during the period such individual
owns such Common Stock, copies of the Company's annual financial statements. 
The Company shall not be required to provide such statements to key employees of
the Company whose duties in connection with the Company assure their access to
equivalent information. To the extent applicable, the provisions of Sections
260.160.41, 260.140.42 and 260.140.45 of Title 10 of the California Code of
Regulations are incorporated herein by reference. Unless the Committee expressly
provides otherwise, in connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, for such period as the Company or its
underwriters may request and subject to such other provisions as the Committee
may deem necessary or desirable, the Participant shall not, directly or
indirectly, sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any Option or other contract for the purchase of, purchase any
Option or other contract for the sale of, or otherwise dispose of or transfer,
or agree to engage in any of the foregoing transactions with respect to, any
Shares acquired under this Plan without the prior written consent of the Company
or its underwriters. Stockholder Approval; Effective Date of Plan. The grant of
any Award hereunder shall be contingent upon stockholder approval of the Plan
being obtained within 12 months before or after the date the Board adopts the
Plan. Subject to the approval of the Plan by the stockholders of the Company
within twelve (12) months before or after the date the Plan is adopted by the
Board, the Plan shall be effective as of [____________] (the "Effective Date").
Term of Plan.

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date.

Severability

Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.

Governing Law.

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

Grant No. _____



UNITED ARTISTS THEATRE COMPANY



2000 OMNIBUS STOCK INCENTIVE PLAN



STOCK OPTION AGREEMENT



This Stock Option Agreement (the "Option Agreement") is made and entered into as
of the Date of Grant set forth below (the "Effective Date") by and between
United Artists Theatre Company, a Delaware corporation (the "Company"), and the
optionee named below (the "Optionee").  Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company's 2000 Omnibus Stock
Incentive Plan (the "Plan") which, unless terminated earlier by the
Administrator, terminates on ____________________________, 2011.

Name of Optionee:

   

Social Security No.:

   

Address:

               

Shares Subject to Option:

   

Exercise Price Per Share:

   

Date of Grant:

   

Expiration Date:

   

Type of Stock Option

   

(Check one):

[  ]

Incentive Stock Option

 

[  ]

Non-Qualified Stock Option



 

    Number of Shares
    .  The Company hereby grants to Optionee an option (this "Option") to
    purchase the total number of shares of Common Stock set forth above as
    Shares Subject to Option (the "Option Shares") at the Exercise Price Per
    Share set forth above (the "Exercise Price"), subject to the terms and
    conditions of this Option Agreement, the Plan and the Stockholders'
    Agreement described in Section 2, and, in the case and to the extent that
    the Option is designated as an "incentive stock option," this grant is
    contingent upon stockholder approval within 12 months of the adoption of the
    Plan and, in the event such Option exceeds the $100,000 rule of Section
    422(d), the portion of this Option in excess of such $100,000 shall be
    treated as a Non-Qualified Stock Option.
    Stockholders' Agreement
    .  By executing this Option Agreement, the Optionee shall become a party to
    and be bound by and subject to the terms and conditions of that certain
    Stockholders' Agreement, dated as of __________, among the Company, The
    Anschutz Corporation, the Lenders Group and Additional Stockholders of the
    Company (the "Stockholders' Agreement"), which is attached as Exhibit A
    hereto.  The Stockholders' Agreement shall be binding on the Optionee and
    the other parties thereto.
    Option Term
    .  The term of the Option (the "Option Term") shall commence on the
    Effective Date and, unless the Option is previously terminated pursuant to
    the Plan, this Option Agreement, or the Stockholder's Agreement, shall
    terminate upon the expiration of ten (10) years from the Effective Date. 
    Upon expiration of the Option Term, all rights of the Optionee hereunder
    shall terminate.
    Conditions of Exercise
    .
     a. Subject to Sections 7, 9 and 10 below, any Option granted on or within
        ten (10) business days after the effective date of that certain Joint
        Plan of Reorganization dated September 5, 2000 (the "Reorganization
        Effective Date") to any Optionee who is in the employ or service of the
        Company or any Parent or Subsidiary as of the Reorganization Effective
        Date shall vest and become exercisable as to 10% of the Option Shares on
        such Reorganization Effective Date, an additional 10% of the Option
        Shares on the first yearly anniversary of such Reorganization Effective
        Date, and an additional 20% of the Option Shares on each yearly
        anniversary of such Reorganization Effective Date thereafter.
     b. Subject to Sections 7, 9 and 10 below, any Option granted more than ten
        (10) business days after the Reorganization Effective Date or to any
        Optionee who is not in the employ or service of the Company or any
        Parent or Subsidiary as of the Reorganization Effective Date shall vest
        and become exercisable as to 20% of the Option Shares on each yearly
        anniversary of the Effective Date.
     c. Except as otherwise provided herein, the right of the Optionee to
        purchase Option Shares with respect to which this Option has become
        exercisable may be exercised in whole or in part at any time or from
        time to time prior to expiration of the Option Term, subject to
        provisions of the Plan and the Stockholders' Agreement, subject to
        compliance with relevant securities law at the time of such exercise and
        further subject to the approval of counsel for the Company with respect
        to such compliance.  This Option may not be exercised for a fraction of
        a share.
    
    Adjustments
    .  In the event of any merger, reorganization, consolidation,
    recapitalization, stock dividend, or other change in corporate structure
    affecting the Common Stock, an equitable substitution or proportionate
    adjustment shall be made in the kind, number and Exercise Price of Shares
    subject to outstanding Options granted under the Plan, in each case as may
    be determined by the Administrator in its sole discretion.  Such other
    substitutions or adjustments shall be made as may be determined by the
    Administrator, in its sole discretion.  In connection with any event
    described in this paragraph, the Administrator may provide, in its sole
    discretion, for the cancellation of any outstanding awards and payment in
    cash or other property therefore.
    Nontransferability of Option and Option Agreement
    .
     a. The Option and this Option Agreement shall not be transferable and,
        during the lifetime of Optionee, the Option may be exercised only by
        Optionee.  Except as otherwise provided by the Administrator, Options
        may not be sold, pledged, assigned, hypothecated, transferred, or
        disposed of in any manner other than by will, by the laws of descent and
        distribution.  Any attempted sale, pledge, assignment, hypothecation,
        transfer or other disposition of the Option contrary to the provisions
        hereof, and the levy of any execution, attachment or similar process
        upon the Option shall be null and void and without effect.
     b. Following the issuance of Option Shares upon exercise of the Option,
        neither the Option Shares nor any interest therein may be transferred,
        sold, assigned, exchanged, pledged, hypothecated or otherwise disposed
        of, including by gift (collectively, "Transferred") by the Optionee
        unless such Option Shares are Transferred pursuant to (i) an effective
        registration statement under the Securities Act of 1933, as amended (the
        "Securities Act"), and applicable state securities laws covering such
        Option Shares, (ii) an opinion of legal counsel for the holder of such
        Option Shares to be Transferred satisfactory to the Company stating that
        such transaction is exempt from registration, or (iii) written notice
        from the Company, signed by the principal financial and accounting
        officer of the Company, to the effect that the Company has otherwise
        satisfied itself that such transaction is exempt from registration.
    
    Method of Exercise of Option
    .  The Option may be exercised by means of written notice of exercise to the
    Company specifying the number of Option Shares to be purchased, accompanied
    by payment in full of the aggregate Option Exercise Price and any applicable
    withholding taxes in accordance with Section 6(d) of the Plan.
    Right of First Refusal
    .  Before any Shares obtained upon exercise of an Option that are held by
    Optionee or any transferee (either being sometimes referred to herein as the
    "Holder") may be sold or otherwise transferred (including transfer by gift
    or operation of law), The Anschutz Corporation shall have a right of first
    refusal to purchase the Option Shares subject to the terms and conditions
    set forth in Section 4.1 of the Stockholders' Agreement (the "Right of First
    Refusal").
    Effect of Termination of Employment or Service
    .  Upon the termination of Optionee's employment or service with the Company
    or any Parent or Subsidiary for any reason (including without limitation by
    reason of the sale of such Subsidiary) other than due to Death, Permanent
    Disability or Retirement which are discussed in Section 9 below, any Shares
    subject to an Option that have not vested prior to such termination, shall
    immediately expire as of the date of such termination (the "Termination
    Date").  If Optionee's employment with, or service as a director, consultant
    or advisor to the Company or to any Parent or Subsidiary terminates for any
    reason other than Cause, any vested Option or vested portion thereof may
    thereafter be exercised to the extent that it is exercisable at the time of
    such termination, or as otherwise determined by the Administrator, but in no
    event shall the exercise period be less than three (3) years (or six (6)
    months in the event the Company previously consummated an initial
    underwritten public offering of its equity securities pursuant to an
    effective registration statement filed under the Securities Act) following
    the Termination Date.  In the absence of any action by the Administrator,
    such exercise period shall be three (3) years (or six (6) months in the
    event the Company previously consummated an initial underwritten public
    offering of its equity securities pursuant to an effective registration
    statement filed under the Securities Act) following the Termination Date. 
    Incentive Stock Options not exercised by such Optionee within three(3)
    months after the date of termination (or within one (1) year after a
    termination caused by Disability) will cease to qualify as Incentive Stock
    Options and will be treated as Nonqualified Stock Options under the Plan if
    required to be so treated under the Code.  Notwithstanding the foregoing, no
    Option shall be exercisable after the expiration of its term.  Unless
    provided otherwise in the Administrator's discretion any time hereafter, in
    the event of the termination of Optionee's employment or service to the
    Company or to any Parent or Subsidiary for Cause, all outstanding Options,
    vested or not vested, granted to such Optionee shall expire on the date of
    such termination.
    Acceleration of Vesting Upon Death, Permanent Disability, Retirement, Change
    in Control and Termination of the Plan
    .  Optionee shall immediately become 100 percent vested in all his or her
    outstanding Options or Restricted Stock upon the occurrence of the
    Optionee's death, Permanent Disability or Retirement, while the Optionee is
    in the employ or service of the Company or any Parent or Subsidiary, or upon
    the occurrence of a Change in Control or termination of the Plan.
    Right of Repurchase
    .  The Company shall have a repurchase option (the "Repurchase Option") with
    respect to Shares obtained upon the exercise of an Option.  Under this
    Repurchase Option the Company may purchase from Optionee, or Optionee's
    personal representative, as the case may be, any or all of Optionee's Shares
    obtained upon exercise of an Option.  Such repurchase option shall be
    exercisable, at the discretion of the Board, upon the voluntary or
    involuntary termination of the Optionee's service with the Company for any
    reason including, without limitation, for death, Permanent Disability or
    Retirement and must be exercised within ninety (90) days following such
    termination or within ninety (90) days of exercise of the Option, whichever
    is later.  The purchase price for the Shares repurchased pursuant to this
    Option Agreement pertaining to the Option shall be no less than the Fair
    Market Value of the Shares on the Termination Date, and may be paid by
    cancellation of any indebtedness of the Optionee to the Company.  Such
    repurchase option shall terminate upon the consummation of an initial
    underwritten public offering by the Company of its equity securities
    pursuant to an effective registration statement filed under the Securities
    Act.
     a. The Repurchase Option is exercised by the Company by delivering
        personally or by registered mail, to Optionee (or his transferee or
        legal representative, as the case may be), within sixty (60) days of the
        Termination Date or within sixty (60) days of the exercise of an Option
        that is exercised after the Termination Date, whichever is later, a
        notice in writing indicating the Company's intention to exercise the
        Repurchase Option and setting forth a date for closing not later than
        thirty (30) days from the mailing of such notice.  The closing shall
        take place at the Company's office.  At the closing, the holder of the
        certificates for the Shares being transferred shall deliver the stock
        certificate or certificates evidencing the Shares, and the Company shall
        deliver the purchase price therefore.  At the Company's option and to
        the extent permitted by applicable law, all or any portion of such
        purchase price may be paid by canceling indebtedness represented by any
        note or notes issued by Optionee to the Company.
     b. If the Company is prevented from exercising the Repurchase Option at the
        time set forth above due to General Provisions of the Plan or due to
        provisions of the Stockholders' Agreement or any credit or loan
        agreement or similar agreement to which the Company is a party, the
        Company may exercise such Repurchase Option as of the date, if any, on
        which such provisions are no longer applicable to preventing such
        exercise by providing notice with sixty (60) days of such date and
        following the procedures set forth in 10(a) above.
    
    Transferability of the Shares; Escrow
    .
     a. Optionee hereby authorizes and directs the Secretary of the Company, or
        such other person designated by the Company, to take such steps as may
        be necessary to cause the transfer from Optionee to the Company (or, if
        applicable, The Anschutz Corporation) of the Shares as to which the
        Right of First Refusal or Repurchase Option has been exercised.
     b. To insure the availability for delivery of Optionee's Shares upon
        repurchase by the Company (or, if applicable, The Anschutz Corporation),
        Optionee hereby appoints the Secretary of the Company, or any other
        person designated by the Company as escrow agent, as its
        attorney-in-fact to sell, assign and transfer unto the Company (or, if
        applicable, The Anschutz Corporation) such Shares, if any, repurchased
        pursuant to the Repurchase Option or purchased under the Right of First
        Refusal and shall, upon exercise of an Option deliver and deposit with
        the Secretary of the Company, or such other person designated by the
        Company, the share certificates representing the Shares subject to such
        exercise, together with the stock assignment duly endorsed in blank,
        attached hereto as Exhibit A-1.  The Shares and stock assignment shall
        be held by the Secretary in escrow, pursuant to the Joint Escrow
        Instructions of the Company and Optionee attached as Exhibit A-2 hereto,
        until the Repurchase Option or Right of First Refusal is exercised,
        until expiration of such rights, or until such time as this Option
        Agreement no longer is in effect.  As a further condition to the
        Company's obligations under this Option Agreement, the spouse of the
        Optionee, if any, shall execute and deliver to the Company the Consent
        of Spouse attached hereto as Exhibit A-3.  Upon termination of such
        rights, the escrow agent shall promptly deliver to the Optionee or the
        Optionee's representative, the certificate or certificates representing
        such Shares in the escrow agent's possession belonging to the Optionee
        in accordance with the terms of the Joint Escrow Instructions, and the
        escrow agent shall be discharged of all further obligations hereunder;
        provided, however, that the escrow agent shall nevertheless retain such
        certificate or certificates if so required pursuant to other
        restrictions imposed pursuant to this Option Agreement.
     c. The Company, or its designee, shall not be liable for any act it may do
        or omit to do with respect to holding the Shares in escrow and while
        acting in good faith and in the exercise of its judgment.
     d. Any purported transfer or sale of the Shares shall be subject to
        restrictions on transfer imposed by any applicable state and Federal
        securities laws and the terms and conditions of the Stockholder's
        Agreement.  Any transferee shall, at the discretion of the
        Administrator, hold such Shares subject to all provisions hereof and
        shall acknowledge the same by signing a copy of this Option Agreement.
    
    Rights as a Stockholder
    .  Neither the Optionee nor any of the Optionee's successors in interest
    shall have any rights as a stockholder of the Company with respect to any
    shares of Common Stock subject to the Option until the date of issuance of a
    stock certificate for such shares of Common Stock.  This Option Agreement
    shall not affect in any way the ownership, voting rights or other rights or
    duties of Optionee, except as specifically provided herein and except as
    specifically provided in the Stockholders' Agreement with respect to any
    shares of Common Stock issued upon exercise of the Option.
    Investment Representation
    .  The Optionee hereby represents and warrants to the Company that the
    Optionee, by reason of the Optionee's business or financial experience (or
    the business or financial experience of the Optionee's professional advisors
    who are unaffiliated with and who are not compensated by the Company or any
    affiliate or selling agent of the Company, directly or indirectly), has the
    capacity to protect the Optionee's own interests in connection with the
    transactions contemplated under this Option Agreement.
    Tax Advisor Representations
    .  Optionee has reviewed with his own tax advisors the Federal, state, local
    and foreign tax consequences of this investment and the transactions
    contemplated by this Option Agreement.  Optionee is relying solely on such
    advisors and not on any statements or representations of the Company or any
    of its agents.  Optionee understands that he or she (and not the Company)
    shall be responsible for any tax liability that may arise as a result of
    this investment or the transactions contemplated by this Option Agreement.
    Notices
    .  All notices and other communications under this Option Agreement shall be
    in writing and shall be given by facsimile or first class mail, certified or
    registered with return receipt requested, and shall be deemed to have been
    duly given three days after mailing or 24 hours after transmission by
    facsimile to the respective parties named below:
    
    If to Company:           United Artists Theatre Company
    
    9110 E. Nichols Avenue, Suite 200
    
    Englewood, CO 80112
    
    Attention:  Secretary
    
    Facsimile:  (303) 792-3600
    
    
    
    with a copy to:             Skadden, Arps, Slate, Meagher & Flom LLP
    
    300 South Grand Avenue
    
    Los Angeles, CA 90071-3144
    
    Attention:  Jeleen Guttenberg
    
    Facsimile:  (213) 687-5600
    
    

    

    If to the Optionee:
    
                                   
    
    Facsimile:
    
                 

    

    Either party hereto may change such party's address for notices by notice
    duly given pursuant hereto.

    

    Securities Laws Requirements
    .  The Option shall not be exercisable to any extent, and the Company shall
    not be obligated to transfer any Option Shares to the Optionee upon exercise
    of such Option, if such exercise, in the opinion of counsel for the Company,
    would violate the Securities Act (or any other federal or state statutes
    having similar requirements as may be in effect at that time).  Further, the
    Company may require as a condition of transfer of any Option Shares pursuant
    to any exercise of the Option that the Optionee furnish a written
    representation that he or she is purchasing or acquiring the Option Shares
    for investment and not with a view to resale or distribution to the public. 
    The Optionee hereby represents and warrants that he or she understands that
    the Option Shares are "restricted securities," as defined in Rule 144 under
    the Securities Act, and that any resale of the Option Shares must be in
    compliance with the registration requirements of the Securities Act, or an
    exemption therefrom, and, to the extent required at the time of grant, with
    California "Blue Sky" law.  Each certificate representing Option Shares
    shall bear the legends set forth below and with any other legends that may
    be required by the Company or by any Federal or state securities laws:

    THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES UNDER
    THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES THEREUNDER, AND MAY
    NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
    REGISTRATION OR AN EXEMPTION THEREFROM.

    THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
    RESTRICTIONS ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR
    ITS ASSIGNEE(S).  SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST REFUSAL ARE
    BINDING ON TRANSFEREES OF THESE SHARES.

    THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
    TRANSFER, VOTING AGREEMENTS AND OTHER CONDITIONS AND RESTRICTIONS SPECIFIED
    IN THE STOCKHOLDERS' AGREEMENT AMONG THE COMPANY, THE ANSCHUTZ CORPORATION
    AND THE OTHER STOCKHOLDERS NAMED THEREIN, COPIES OF WHICH ARE ON FILE AT THE
    OFFICE OF THE COMPANY AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER OF
    SUCH SHARES UPON WRITTEN REQUEST.

    Further, if the Company decides, in its sole discretion, that the listing or
    qualification of the Option Shares under any securities or other applicable
    law is necessary or desirable, the Option shall not be exercisable, in whole
    or in part, unless and until such listing or qualification, or a consent or
    approval with respect thereto, shall have been effected or obtained free of
    any conditions not acceptable to the Company.

    No Obligation to Register Option Shares
    .  The Company shall be under no obligation to register the Option Shares
    pursuant to the Securities Act or any other Federal or state securities
    laws.
    Protections Against Violations of Agreement
    .  No purported sale, assignment, mortgage, hypothecation, transfer, pledge,
    encumbrance, gift, transfer in trust (voting or other) or other disposition
    of, or creation of a security interest in or lien on, any of the Option
    Shares by any holder thereof in violation of the provisions of this Option
    Agreement, the Stockholders' Agreement or the Certificate of Incorporation
    or the Bylaws of the Company, will be valid, and the Company will not
    transfer any of said Option Shares on its books nor will any of said Option
    Shares be entitled to vote, nor will any dividends be paid thereon, unless
    and until there has been full compliance with said provisions to the
    satisfaction of the Company.  The foregoing restrictions are in addition to
    and not in lieu of any other remedies, legal or equitable, available to
    enforce said provisions.
    Withholding Requirements
    .
     a. Whenever cash is to be paid pursuant to an Award, the Company shall have
        the right to deduct therefrom an amount sufficient to satisfy any
        federal, state, local and other withholding tax requirements related
        thereto.  Whenever Shares are to be delivered pursuant to an Award, the
        Company shall have the right to require the Optionee to remit to the
        Company in cash an amount sufficient to satisfy any federal, state,
        local and other withholding tax requirements related thereto.
     b. Unless otherwise determined by the Administrator, Optionee may elect to
        deliver shares of Common Stock (or have the Company withhold shares
        deliverable upon grant or vesting of Restricted Stock to satisfy, in
        whole or in part, the amount the Company is required to withhold for
        taxes in connection with the exercise of an Option or the delivery of
        Restricted Stock upon grant or vesting, as the case may be.  Such
        election must be made on or before the date the amount of tax to be
        withheld is determined.  Once made, the election shall be irrevocable. 
        The fair market value of the Shares to be withheld or delivered will be
        the Fair Market Value as of the date the amount of tax to be withheld is
        determined.  In the event Optionee elects to deliver or have the Company
        withhold Shares of Common Stock pursuant to this Section 11(b) of the
        Plan, such delivery or withholding must be made subject to the
        conditions and pursuant to the procedures set forth in Section 6(d) of
        the Plan with respect to the delivery or withholding of Common Stock in
        payment of the Exercise Price of Options.

    Failure to Enforce Not a Waiver
    .  The failure of the Company to enforce at any time any provision of this
    Option Agreement shall in no way be construed to be a waiver of such
    provision or of any other provision hereof.
    Governing Law
    .  This Option Agreement shall be governed by and construed according to the
    laws of the State of Delaware without regard to its principles of conflict
    of laws.
    Incorporation of Plan
    .  The Plan is hereby incorporated by reference and made a part hereof, and
    the Option and this Option Agreement shall be subject to all terms and
    conditions of the Plan.
    Amendments
    .  This Option Agreement may be amended or modified at any time only by an
    instrument in writing signed by each of the parties hereto.
    Agreement Not a Contract of Employment
    .  Neither the Plan, the granting of the Option, this Option Agreement nor
    any other action taken pursuant to the Plan shall constitute or be evidence
    of any agreement or understanding, express or implied, that the Optionee has
    a right to continue to provide services as an officer, director, employee,
    consultant or advisor of the Company or any Parent, Subsidiary or affiliate
    of the Company for any period of time or at any specific rate of
    compensation.
    Authority of the Board
    .  The Board shall have full authority to interpret and construe the terms
    of the Plan and this Option Agreement.  The determination of the Board as to
    any such matter of interpretation or construction shall be final, binding
    and conclusive.
    Dispute Resolution
    . 
    The parties hereto will use their reasonable best efforts to resolve any
    dispute hereunder through good faith negotiations.  A party hereto must
    submit a written notice to any other party to whom such dispute pertains,
    and any such dispute that cannot be resolved within 30 calendar days of
    receipt of such notice (or such other period to which the parties may agree)
    will be submitted to an arbitrator selected by mutual agreement of the
    parties.  In the event that, within 50 days of the written notice referred
    to in the preceding sentence, a single arbitrator has not been selected by
    mutual agreement of the parties, a panel of arbitrators (with each party to
    the dispute being entitled to select one arbitrator and, if necessary to
    prevent the possibility of deadlock, one additional arbitrator being
    selected by such arbitrators selected by the parties to the dispute) shall
    be selected by the parties.  Except as otherwise provided herein or as the
    parties to the dispute may otherwise agree, such arbitration will be
    conducted in accordance with the then existing rules of the American
    Arbitration Association.  The decision of the arbitrator or arbitrators, or
    of a majority thereof, as the case may be, made in writing will be final and
    binding upon the parties hereto as to the questions submitted, and the
    parties will abide by and comply with such decision;
    provided
    ,
    however
    , the arbitrator or arbitrators, as the case may be, shall not be empowered
    to award punitive damages.  Unless the decision of the arbitrator or
    arbitrators, as the case may be, provides for a different allocation of
    costs and expenses determined by the arbitrators to be equitable under the
    circumstances, the prevailing party or parties in any arbitration will be
    entitled to recover all reasonable fees (including but not limited to
    attorneys' fees) and expenses incurred by it or them in connection with such
    arbitration from the nonprevailing party or parties.
    Market Stand-Off
    .  In connection with any underwritten public offering by the Company of its
    equity securities pursuant to an effective registration statement filed
    under the Securities Act for such period as the Company or its underwriters
    may request (such period not to exceed 180 days following the date of the
    applicable offering), the Optionee shall not, directly or indirectly, sell,
    make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
    option or other contract for the purchase of, purchase any option or other
    contract for the sale of, or otherwise dispose of or transfer, or agree to
    engage in any of the foregoing transactions with respect to, any Option
    Shares acquired under this Option Agreement without the prior written
    consent of the Company or the underwriters of such public offering.
    Additional Compensation Arrangements
    .  Nothing contained in this Option Agreement shall prevent the Board from
    adopting other or additional compensation arrangements, subject to
    stockholder approval, if such approval is required; and such arrangements
    may be either generally applicable or applicable only in specific cases.
    Survival of Terms
    .  This Option Agreement shall apply to and bind Optionee and the Company
    and their respective permitted assignees and transferees, heirs, legatees,
    executors, administrators and legal successors.
 1. 
    Severability
    .  Whenever possible, each provision of this Option Agreement shall be
    interpreted in such manner as to be effective and valid under applicable
    law, but if any provision of this Option Agreement is held to be prohibited
    by or invalid under applicable law, such provision shall be ineffective only
    to the extent of such prohibition or invalidity, without invalidating the
    remainder of this Option Agreement.

                    IN WITNESS WHEREOF the parties hereto have executed and
delivered this Option Agreement on the day and year first above written.

United Artists Theatre Company

 

By

 

Name

 

Title

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Agreement and to all the terms and provisions of the Plan, and
the Stockholders' Agreement herein incorporated by reference.

     

The Optionee

     

Address:

             

EXHIBIT A-1



ASSIGNMENT SEPARATE FROM CERTIFICATE



 

FOR VALUE RECEIVED, [_________________] (the "Purchaser") hereby sells, assigns
and transfers unto United Artists Theatre Company, a Delaware corporation (the
"Company"), (__________) shares of Company's common stock, par value $0.01 per
share (the "Common Stock"), standing in his or her name on the books of said
corporation represented by Certificate No. ____ herewith and does hereby
irrevocably constitute and appoint ______________________________ to transfer
the said stock on the books of the within named corporation with full power of
substitution in the premises.

This Assignment Separate from Certificate may be used only in accordance with
the Stock Option Agreement (the "Agreement") of the Company and the undersigned
dated __________, ____.



 

Dated:

 

Signature

 



 

 

 

 

 

 

 

 

 

 

 

 

INSTRUCTIONS: 

Please do not fill in any blanks other than the signature line.  The purpose of
this Assignment Separate from Certificate is to enable the exercise of the
"right of first refusal" and "repurchase option," as set forth in the Agreement,
without requiring additional signatures on the part of the Purchaser.  This
Assignment Separate from Certificate must be delivered to the Company with the
above Certificate No. _____.



EXHIBIT A-2



JOINT ESCROW INSTRUCTIONS



 

__________, 20__



United Artists Theatre Company

9110 E. Nichols Avenue, Suite 200

Englewood, CO 80112



 

Attention:  Secretary



 

Dear __________:



As Escrow Agent for both United Artists Theatre Company, a Delaware corporation
(the "Company"), and [___________] ("Purchaser") of the Company's common stock,
par value $0.01 per share (the "Common Stock") you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Stock Option Agreement between the Company and Purchaser, dated
_____________ (the "Agreement"), in accordance with the following instructions:



     1.  In the event the Company and/or The Anschutz Corporation (referred to
         collectively for convenience herein as the "Company") exercises the
         Company's right of first refusal set forth in the Stockholders'
         Agreement (as defined in the Plan) or repurchase option set forth in
         the Agreement (respectively, the "Right of First Refusal or Repurchase
         Option"), the Company shall give to Purchaser and to you a written
         notice specifying the number of shares of Common Stock (the "Shares")
         to be purchased, the purchase price, and the time for a closing
         hereunder at the principal office of the Company.  Purchaser and the
         Company hereby irrevocably authorize and direct you to close the
         transaction contemplated by such notice in accordance with the terms of
         said notice.
     2.  At the closing, you are directed (a) to date the Assignment Separate
         From Certificate necessary for the transfer in question, (b) to fill in
         the number of Shares being transferred, and (c) to deliver same,
         together with the certificate evidencing the Shares to be transferred,
         to the Company or its assignee, against the simultaneous delivery to
         you of the purchase price for the number of Shares purchased pursuant
         to the exercise of the Company's Right of First Refusal or Repurchase
         Option.
     3.  Purchaser hereby irrevocably authorizes the Company to deposit with you
         any certificates evidencing the Shares to be held by you hereunder and
         any additions and substitutions to said Shares as set forth in the
         Agreement.  Purchaser does hereby irrevocably constitute and appoint
         you as Purchaser's attorney-in-fact and agent for the term of this
         escrow to execute with respect to such Shares all documents necessary
         or appropriate to make such Shares negotiable and to complete any
         transaction herein contemplated, including but not limited to, the
         filing with any applicable state blue sky authority of any required
         applications for consent to, or notice of transfer of, the Shares. 
         Subject to the provisions of this Section 3 and to that certain
         Stockholders' Agreement, dated as of __________, among the Company, The
         Anschutz Corporation, the Lenders Group and Additional Stockholders of
         the Company (the "Stockholders' Agreement"), Purchaser shall exercise
         all rights and privileges of a shareholder of the Company while the
         stock is being held by you.
     4.  Upon written request of the Purchaser, but not more than once per
         calendar year, unless the Company's Right of First Refusal or
         Repurchase Option has been exercised, you will deliver to Purchaser a
         certificate or certificates representing the aggregate number of Shares
         that are not then subject to the Company's Right of First Refusal or
         Repurchase Option.  Within 120 days after Purchaser's termination of
         employment or service with the Company or any Parent or Subsidiary
         (each, as defined in the Company's 2000 Omnibus Stock Incentive Plan),
         you will deliver to Purchaser, or Purchaser's representative, as the
         case may be, a certificate or certificates representing the aggregate
         number of Shares held or issued pursuant to the Agreement and not
         purchased by the Company or its assignees pursuant to exercise of the
         Company's Repurchase Option; provided that such Shares are not then
         subject to the Company's Right of First Refusal.
     5.  If at the time of termination of this escrow you should have in your
         possession any documents, securities, or other property belonging to
         Purchaser, you shall deliver all of the same to Purchaser and shall be
         discharged of all further obligations hereunder.
     6.  Your duties hereunder may be altered, amended, modified or revoked only
         by a writing signed by all of the parties hereto.
     7.  You shall be obligated only for the performance of such duties as are
         specifically set forth herein and may rely and shall be protected in
         relying or refraining from acting on any instrument reasonably believed
         by you to be genuine and to have been signed or presented by the proper
         party or parties.  You shall not be personally liable for any act you
         may do or omit to do hereunder as Escrow Agent or as attorney-in-fact
         for Purchaser while acting in good faith, and any act done or omitted
         by you pursuant to the advice of your own attorneys shall be conclusive
         evidence of such good faith.
     8.  You are hereby expressly authorized to disregard any and all warnings
         given by any of the parties hereto or by any other person or
         corporation, excepting only orders or process of courts of law and are
         hereby expressly authorized to comply with and obey orders, judgments
         or decrees of any court.  In case you obey or comply with any such
         order, judgment or decree, you shall not be liable to any of the
         parties hereto or to any other person, firm or corporation by reason of
         such compliance, notwithstanding any such order, judgment or decree
         being subsequently reversed, modified, annulled, set aside, vacated or
         found to have been entered without jurisdiction.
     9.  You shall not be liable in any respect on account of the identity,
         authorities or rights of the parties executing or delivering or
         purporting to execute or deliver the Agreement or any documents or
         papers deposited or called for hereunder.
     10. You shall not be liable for the outlawing of any rights under the
         Statute of Limitations with respect to these Joint Escrow Instructions
         or any documents deposited with you.
     11. You shall be entitled to employ such legal counsel and other experts as
         you may deem necessary and proper to advise you in connection with your
         obligations hereunder, may rely upon the advice of such counsel, and
         may pay such counsel reasonable compensation therefore.
     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
         shall cease to be an officer or agent of the Company or if you shall
         resign by written notice to each party.  In the event of any such
         termination, the Company shall appoint a successor Escrow Agent.
     13. If you reasonably require other or further instruments in connection
         with these Joint Escrow Instructions or obligations in respect hereto,
         the necessary parties hereto shall join in furnishing such instruments.
     14. It is understood and agreed that should any dispute arise with respect
         to the delivery and/or ownership or right of possession of the
         securities held by you hereunder, you are authorized and directed to
         retain in your possession without liability to anyone all or any part
         of said securities until such disputes shall have been settled either
         by mutual written agreement of the parties concerned or by a final
         order decree or judgment of a court of competent jurisdiction after the
         time for appeal has expired and no appeal has been perfected, but you
         shall be under no duty whatsoever to institute or defend any such
         proceedings.
         Notices
         .  All notices and other communications under this Joint Escrow
         Instructions shall be in writing and shall be given by facsimile or
         first class mail, certified or registered with return receipt
         requested, and shall be deemed to have been duly given three days after
         mailing or 24 hours after transmission by facsimile to the respective
         parties named below at the following addresses or at such other
         addresses as a party may designate by ten day's advance written notice
         to each of the other parties hereto:
    
         If to Company:            United Artists Theatre Company
    
         9110 E. Nichols Avenue, Suite 200
    
         Englewood, CO 80112
    
         
    
         Attention:  Chief Executive Officer
    
         Facsimile:  (303) 792-3600
    
         
    
         with a copy to:             Skadden, Arps, Slate, Meagher & Flom LLP
    
         300 South Grand Avenue
    
         Los Angeles, California 90071-3144
    
         Attention:  Jeleen Guttenberg
    
         Facsimile:  (213) 687-5600
    
         

    

    If to the Optionee:
    
                                   
    
    Facsimile:
    
                 

    

    

    If to the Escrow Agent:          United Artists Theatre Company

    9110 E. Nichols Avenue, Suite 200

    Englewood, CO 80112

    Attention:  Secretary

    Facsimile:  (303) 792-3600

    

 1. By signing these Joint Escrow Instructions, you become a party hereto, a
    party to the Agreement and a party to the Stockholders' Agreement.
 2. This instrument shall be binding upon and inure to the benefit of the
    parties hereto, and their respective successors and permitted assigns.
 3. These Joint Escrow Instructions shall be governed by the internal
    substantive laws, but not the choice of law rules, of the State of Delaware.



Purchaser:

       

UNITED ARTISTS THEATRE COMPANY

                 

Signature

       

By

           

Print Name

       

Title

                       

Residence Address

               

ESCROW AGENT

               

Secretary

   

EXHIBIT A-3



CONSENT OF SPOUSE



 

I, _______________, spouse of [______________], have read and hereby approve the
Stock Option Agreement by and between [______________] and United Artists
Theatre Company (the "Company"), dated ____________ (the "Agreement").  In
consideration of the granting of the right to my spouse to purchase shares of
Company common stock, par value $0.01 per share ("Common Stock"), as set forth
in the Agreement, I hereby appoint my spouse as my attorney-in-fact with respect
to the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of Common Stock issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement.



 

Dated:

 

Signature

 



 

 

 